                               Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 1 of 98

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                                   Southern District of Texas


 Case number (if known):                                            Chapter        7                                                         ❑Check if this is an
                                                                                                                                                amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                               04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if known). For more
information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



   1. Debtor's name                               Trajextori Company



   2. All other names debtor used                 GWS Services
      in the last 8 years                         GWS Services Inc
      Include any assumed names,
      trade names, and doing
      business
      as names



   3. Debtor's federal Employer                   8      5 – 1     7       7   0   5   5   1
      Identification Number (EIN)



   4. Debtor's address                            Principal place of business                                      Mailing address, if different from principal place of
                                                                                                                   business

                                                   18811 Intercontinental Crossing Dr                               1913 Du Barry Ln
                                                  Number            Street                                         Number         Street



                                                                                                                   P.O. Box
                                                   Houston, TX 77073-5012
                                                  City                                     State   ZIP Code          Houston, TX 77018-5063
                                                                                                                   City                                State     ZIP Code


                                                   Harris                                                          Location of principal assets, if different from principal
                                                  County                                                           place of business


                                                                                                                   Number         Street




                                                                                                                   City                                State     ZIP Code




   5. Debtor's website (URL)                      www.gwsservices.net



   6. Type of debtor                              ✔
                                                  ❑      Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                                  ❑      Partnership (excluding LLP)

                                                  ❑      Other. Specify:




Official Form 201                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 1
                             Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 2 of 98

Debtor      Trajextori Company                                                                                      Case number (if known)
           Name
                                                A. Check one:
   7. Describe debtor's business
                                                ❑Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                ❑Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                ❑Railroad (as defined in 11 U.S.C. §101(44))
                                                ❑Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                ❑Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                ❑Clearing Bank (as defined in 11 U.S.C. §781(3))
                                                ✔ None of the above
                                                ❑
                                                B. Check all that apply:
                                                ❑    Tax-exempt entity (as described in 26 U.S.C. §501)

                                                ❑    Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)

                                                ❑    Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                                C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                   http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                                    2     3   8    1

   8. Under which chapter of the                Check one:
      Bankruptcy Code is the                    ✔
                                                ❑    Chapter 7
      debtor filing?

     A debtor who is a “small business
                                                ❑    Chapter 9
     debtor” must check the first subbox. A
     debtor as defined in § 1182(1) who
                                                ❑    Chapter 11. Check all that apply:
     elects to proceed under subchapter V of           ❑     The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     chapter 11 (whether or not the debtor is                noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than $2,725,625. If
     a “small business debtor”) must check                   this sub-box is selected, attach the most recent balance sheet, statement of operations, cash-flow
     the second sub-box                                      statement, and federal income tax return or if any of these documents do not exist, follow the procedure in
                                                             11 U.S.C. § 1116(1)(B).
                                                       ❑     The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated debts
                                                             (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to proceed
                                                             under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                             statement of operations, cash-flow statement, and federal income tax return, or if any of these documents
                                                             do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                       ❑     A plan is being filed with this petition.

                                                       ❑     Acceptances of the plan were solicited prepetition from one or more classes of creditors, in accordance
                                                             with 11 U.S.C. § 1126(b).
                                                       ❑     The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                             Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                             Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                             Form 201A) with this form.
                                                       ❑     The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

                                                ❑    Chapter 12

   9. Were prior bankruptcy cases filed by      ✔ No
                                                ❑
      or against the debtor within the last 8
      years?
                                                ❑Yes. District                                           When                    Case number
                                                                                                                MM / DD / YYYY
     If more than 2 cases, attach a separate               District                                      When                     Case number
     list.                                                                                                       MM / DD / YYYY


  10. Are any bankruptcy cases pending or       ✔ No
                                                ❑
      being filed by a business partner or
      an affiliate of the debtor?               ❑Yes. Debtor                                                                     Relationship

                                                           District                                                               When
     List all cases. If more than 1, attach a
                                                                                                                                                MM / DD / YYYY
     separate list.
                                                           Case number, if known




Official Form 201                                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                          page 2
                            Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 3 of 98

Debtor      Trajextori Company                                                                                   Case number (if known)
           Name


  11. Why is the case filed in this     Check all that apply:
      district?
                                        ✔ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                        ❑
                                           immediately preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                        ❑A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.
  12. Does the debtor own or have       ✔ No
                                        ❑
      possession of any real property
      or personal property that needs
                                        ❑Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      immediate attention?                         Why does the property need immediate attention? (Check all that apply.)
                                                   ❑   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard?


                                                   ❑   It needs to be physically secured or protected from the weather.
                                                   ❑   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for
                                                       example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                   ❑   Other
                                                   Where is the property?
                                                                             Number          Street




                                                                             City                                            State      ZIP Code
                                                  Is the property insured?
                                                   ❑No
                                                   ❑Yes.        Insurance agency
                                                                Contact name
                                                                Phone

         Statistical and administrative information

      13. Debtor’s estimation of        Check one:
          available funds?              ❑Funds will be available for distribution to unsecured creditors.
                                        ✔After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.
                                        ❑
      14. Estimated number of           ❑ 1-49 ❑ ✔ 50-99                     ❑ 1,000-5,000 ❑ 5,001-10,000                ❑ 25,001-50,000 ❑ 50,000-100,000
          creditors                     ❑ 100-199 ❑ 200-999                  ❑ 10,001-25,000                             ❑ More than 100,000

      15. Estimated assets               ❑    $0-$50,000                        ✔
                                                                                ❑     $1,000,001-$10 million                   ❑     $500,000,001-$1 billion
                                         ❑    $50,001-$100,000                  ❑     $10,000,001-$50 million                  ❑     $1,000,000,001-$10 billion
                                         ❑    $100,001-$500,000                 ❑     $50,000,001-$100 million                 ❑     $10,000,000,001-$50 billion
                                         ❑    $500,001-$1 million               ❑     $100,000,001-$500 million                ❑     More than $50 billion




Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                           Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 4 of 98

Debtor      Trajextori Company                                                                                        Case number (if known)
           Name




                                            ❑    $0-$50,000                            ✔
                                                                                       ❑   $1,000,001-$10 million                     ❑   $500,000,001-$1 billion
      16. Estimated liabilities
                                            ❑    $50,001-$100,000                      ❑   $10,000,001-$50 million                    ❑   $1,000,000,001-$10 billion
                                            ❑    $100,001-$500,000                     ❑   $50,000,001-$100 million                   ❑   $10,000,000,001-$50 billion
                                            ❑    $500,001-$1 million                   ❑   $100,000,001-$500 million                  ❑   More than $50 billion



         Request for Relief, Declaration, and Signatures


 WARNING --         Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
                    for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


      17. Declaration and signature of               The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
          authorized representative of
          debtor                                     I have been authorized to file this petition on behalf of the debtor.

                                                     I have examined the information in this petition and have a reasonable belief that the information is true and
                                                     correct.

                                                I declare under penalty of perjury that the foregoing is true and correct.

                                                    Executed on     09/01/2021
                                                                    MM/ DD/ YYYY



                                                ✘ /s/ Michael A. Morreale                                                Printed name
                                                                                                                                           Michael A. Morreale
                                                    Signature of authorized representative of debtor


                                                    Title                        President



      18. Signature of attorney
                                                ✘                       /s/ Allison D. Byman                             Date 09/01/2021
                                                                                                                                   MM/ DD/ YYYY
                                                    Signature of attorney for debtor



                                                     Allison D. Byman
                                                    Printed name

                                                     Byman & Associates, PLLC
                                                    Firm name

                                                     7924 Broadway Suite 104
                                                    Number          Street


                                                     Pearland                                                                TX               77581
                                                    City                                                                     State            ZIP Code



                                                     (281) 884-9269                                                           adb@bymanlaw.com
                                                    Contact phone                                                             Email address



                                                     24040773                                                                 TX
                                                    Bar number                                                                State




Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 4
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 5 of 98
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 6 of 98
                               Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 7 of 98


 Fill in this information to identify the case:

 Debtor name                                  Trajextori Company

 United States Bankruptcy Court for the:
                                   Southern District of Texas


 Case number (if known):                                                                                                                    ❑Check if this is an
                                                                                                                                               amended filing

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                                         12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the
schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those documents.
This form must state the individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



           Declaration and signature

         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual serving as a
         representative of the debtor in this case.
         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

         x
         ❑      Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

         x
         ❑      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

         x
         ❑      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

         x
         ❑      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

         x
         ❑      Schedule H: Codebtors (Official Form 206H)

         x
         ❑      A Summary of Assets and Liabilities for Non-Individuals (Official Form 206A-Summary)

         ❑      Amended Schedule

         ❑      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

         ❑      Other document that requires a declaration




         I declare under penalty of perjury that the foregoing is true and correct.



         Executed on 09/01/2021
                          MM/ DD/ YYYY
                                                                                ✘ /s/ Michael A. Morreale
                                                                                      Signature of individual signing on behalf of debtor


                                                                                       Michael A. Morreale
                                                                                      Printed name


                                                                                      President
                                                                                      Position or relationship to debtor




Official Form B202                                      Declaration Under Penalty of Perjury for Non-Individual Debtors
                               Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 8 of 98

 Fill in this information to identify the case:

 Debtor name                                  Trajextori Company

 United States Bankruptcy Court for the:
                                   Southern District of Texas


 Case number (if known):                                                                                                                  ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which
the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no book value, such as fully depreciated
assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor’s name and
case number (if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts
from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset schedule or depreciation
schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor’s interest, do not deduct the value of secured
claims. See the instructions to understand the terms used in this form.


 Part 1: Cash and cash equivalents


  1.   Does the debtor have any cash or cash equivalents?
       ❑No. Go to Part 2.
       ✔Yes. Fill in the information below.
       ❑
       All cash or cash equivalents owned or controlled by the debtor                                                                         Current value of debtor's
                                                                                                                                              interest

  2.   Cash on hand

  3.   Checking, savings, money market, or financial brokerage accounts (Identify all)
       Name of institution (bank or brokerage firm)                Type of account                      Last 4 digits of account number
       3.1 Bank of America - Operating                                  Checking account                            7214                                      $318,291.01

       3.2 Bank of America - Payroll                                    Checking account                            9128                                       $10,613.00

  4.   Other cash equivalents (Identify all)
       None

  5.   Total of Part 1
                                                                                                                                                               $328,904.01
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.



 Part 2: Deposits and prepayments


  6.   Does the debtor have any deposits or prepayments?
       ❑No. Go to Part 3.
       ✔Yes. Fill in the information below.
       ❑
                                                                                                                                              Current value of debtor's
                                                                                                                                              interest
  7.   Deposits, including security deposits and utility deposits
       Description, including name of holder of deposit
       None




Official Form 206A/B                                            Schedule A/B: Assets — Real and Personal Property                                              page 1
                               Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 9 of 98

Debtor         Trajextori Company                                                                                       Case number (if known)
              Name


  8.     Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
         Description, including name of holder of prepayment

         8.1 See attached Prepaid Expense                                                                                                                       $5,644.69


         8.2 GWS Development                                                                                                                                    $5,000.00


  9.     Total of Part 2
                                                                                                                                                               $10,644.69
         Add lines 7 through 8 (including amounts on any additional sheets). Copy the total to line 81.



 Part 3: Accounts receivable


  10.     Does the debtor have any accounts receivable?
          ❑No. Go to Part 4.
          ✔Yes. Fill in the information below.
          ❑

                                                                                                                                                 Current value of debtor's
                                                                                                                                                 interest

  11.    Accounts Receivable

         11a. 90 days old or less:              $1,557,213.30                -                  $110,000.00               = ...... ➔                         $1,447,213.30
                                       face amount                                 doubtful or uncollectible accounts


         11b. Over 90 days old:                  $246,701.42                 -                   $70,000.00               = ...... ➔                          $176,701.42
                                       face amount                                 doubtful or uncollectible accounts


  12.    Total of Part 3
                                                                                                                                                             $1,623,914.72
          Current value on lines 11a + 11b = line 12. Copy the total to line 82.



 Part 4: Investments


  13.     Does the debtor own any investments?
          ✔ No. Go to Part 5.
          ❑
          ❑Yes. Fill in the information below.

                                                                                                                  Valuation method used for      Current value of debtor's
                                                                                                                  current value                  interest

  14.     Mutual funds or publicly traded stocks not included in Part 1
          Name of fund or stock:

          None


  15.    Non-publicly traded stock and interests in incorporated and unincorporated businesses,
         including any interest in an LLC, partnership, or joint venture
          Name of fund or stock:                                                           % of ownership:

          None




Official Form 106A/B                                                                  Schedule A/B: Property                                                    page 2
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 10 of 98
                             Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 11 of 98

Debtor        Trajextori Company                                                                                Case number (if known)
             Name



  16.    Government bonds, corporate bonds, and other negotiable and non-negotiable
         instruments not included in Part 1
         Describe:

         None


  17.    Total of Part 4
                                                                                                                                                            $0.00
         Add lines 14 through 16 (including any additional sheets). Copy the total to line 83.



 Part 5: Inventory, excluding agriculture assets


  18.    Does the debtor own any inventory (excluding agriculture assets)?
         ✔ No. Go to Part 6.
         ❑
         ❑Yes. Fill in the information below.

         General description                                    Date of the last          Net book value of   Valuation method used      Current value of debtor's
                                                                physical inventory        debtor's interest   for current value          interest
                                                                                          (Where available)


  19.    Raw materials

         None

  20.    Work in progress

         None

  21.    Finished goods, including goods held for resale

         None

  22.    Other inventory or supplies

         None

  23.    Total of Part 5
         Add lines 19 through 22 (including any additional sheets). Copy the total to line 84.                                                              $0.00


  24.    Is any of the property listed in Part 5 perishable?
         ✔ No
         ❑
         ❑Yes
  25.    Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
  26.    Has any of the property listed in Part 5 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)




Official Form 106A/B                                                              Schedule A/B: Property                                                page 3
                             Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 12 of 98

Debtor        Trajextori Company                                                                                Case number (if known)
             Name



  27.    Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
         ✔ No. Go to Part 7.
         ❑
         ❑Yes. Fill in the information below.

         General description                                                          Net book value of       Valuation method used      Current value of debtor's
                                                                                      debtor's interest       for current value          interest
                                                                                          (Where available)


  28.    Crops — either planted or harvested

         None


  29.    Farm animals Examples: Livestock, poultry, farm-raised fish

         None


  30.    Farm machinery and equipment (Other than titled motor vehicles)

         None

  31.    Farm and fishing supplies, chemicals, and feed

         None


  32.    Other farming and fishing-related property not already listed in Part 6

         None

  33.    Total of Part 6
         Add lines 28 through 32. Copy the total to line 85.                                                                                                $0.00


  34.    Is the debtor a member of an agricultural cooperative?
         ✔ No
         ❑
         ❑Yes. Is any of the debtor's property stored at the cooperative?
            ❑No
            ❑Yes

  35.    Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
  36.    Is a depreciation schedule available for any of the property listed in Part 6?
         ✔ No
         ❑
         ❑Yes
  37.    Has any of the property listed in Part 6 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 7: Office furniture, fixtures, and equipment; and collectibles




Official Form 106A/B                                                           Schedule A/B: Property                                                   page 4
                              Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 13 of 98

Debtor        Trajextori Company                                                                                    Case number (if known)
             Name



  38.    Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
         ❑No. Go to Part 8.
         ✔Yes. Fill in the information below.
         ❑

         General description                                                               Net book value of      Valuation method used      Current value of debtor's
                                                                                           debtor's interest      for current value          interest
                                                                                           (Where available)


  39.    Office furniture

         39.1 Office furniture                                                                       $12,000.00                                            $12,000.00


  40.    Office fixtures

         None


  41.    Office equipment, including all computer equipment and
         communication systems equipment and software

         41.1 Computers / TVs                                                                         $5,000.00                                             $5,000.00


  42.    Collectibles Examples: Antiques and figurines; paintings, prints or other
         artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
         or baseball card collections; other collections, memorabilia, or collectibles


         None


  43.    Total of Part 7
                                                                                                                                                           $17,000.00
         Add lines 39 through 42. Copy the total to line 86.

  44.    Is a depreciation schedule available for any of the property listed in Part 7?
         ❑No
         ✔Yes
         ❑
  45.    Has any of the property listed in Part 7 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 8: Machinery, equipment, and vehicles


  46.    Does the debtor own or lease any machinery, equipment, or vehicles?
         ❑No. Go to Part 9.
         ✔Yes. Fill in the information below.
         ❑
         General description                                                               Net book value of      Valuation method used      Current value of debtor's
         Include year, make, model, and identification numbers (i.e., VIN, HIN, or         debtor's interest      for current value          interest
         N-number)                                                                         (Where available)


  47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


         47.1 2016 Dodge Ram 1500 / VIN: KPRR7FG865152954                                             $7,203.00                                             $7,200.00


Official Form 106A/B                                                               Schedule A/B: Property                                                   page 5
                             Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 14 of 98

Debtor        Trajextori Company                                                                                      Case number (if known)
             Name



         47.2 2011 Ford F150 / VIN: 1FTFX1CF3BFD15922                                                 $6,403.00                                               $6,000.00


         47.3 2018 Dodge Ram 1500 / VIN: 1C6RR6GT9JS1Y9259                                           $12,200.00                                              $11,000.00


  48.    Watercraft, trailers, motors, and related accessories Examples: Boats,
         trailers, motors, floating homes, personal watercraft, and fishing vessels


         48.1 2012 Trailer 16PBSIR / VIN: 35581966                                                      $400.00                                                 $400.00


  49. Aircraft and accessories

         None


  50.    Other machinery, fixtures, and equipment (excluding farm machinery
         and equipment)

         None


  51.    Total of Part 8
                                                                                                                                                             $24,600.00
         Add lines 47 through 50. Copy the total to line 87.

  52.    Is a depreciation schedule available for any of the property listed in Part 8?
         ❑No
         ✔Yes
         ❑

  53.    Has any of the property listed in Part 8 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 9: Real Property


  54.    Does the debtor own or lease any real property?
         ✔ No. Go to Part 10.
         ❑
         ❑Yes. Fill in the information below.

         General description                                    Nature and extent of      Net book value of        Valuation method used       Current value of debtor's
         Include street address or other description such as    debtor's interest in      debtor's interest        for current value           interest
         Assessor Parcel Number (APN), and type of property     property                  (Where available)
         (for example, acreage, factory, warehouse, apartment
         or office building), if available


  55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has interest

         None


  56.    Total of Part 9
                                                                                                                                                                  $0.00
         Add the current value on lines 55.1 through 55.3 and entries from any addition sheets. Copy the total to line 88.

  57.    Is a depreciation schedule available for any of the property listed in Part 9?
         ✔ No
         ❑
         ❑Yes

Official Form 106A/B                                                              Schedule A/B: Property                                                      page 6
                             Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 15 of 98

Debtor        Trajextori Company                                                                                   Case number (if known)
             Name


  58.    Has any of the property listed in Part 9 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 10: Intangibles and Intellectual Property


  59.    Does the debtor have any interests in intangibles or intellectual property?
         ✔ No. Go to Part 11.
         ❑
         ❑Yes. Fill in the information below.

         General description                                                           Net book value of       Valuation method used        Current value of debtor's
                                                                                       debtor's interest       for current value            interest
                                                                                       (Where available)


  60.    Patents, copyrights, trademarks, and trade secrets

         None

  61.    Internet domain names and websites

         None


  62.    Licenses, franchises, and royalties

         None

  63.    Customer lists, mailing lists, or other compilations

         None


  64.    Other intangibles, or intellectual property

         None

  65.    Goodwill

         None


  66.    Total of Part 10
                                                                                                                                                               $0.00
         Add lines 60 through 65. Copy the total to line 89.

  67.    Do your lists or records include personally identifiable information of customers? (as defined in 11 U.S.C. §§ 101(41A) and 107)
         ✔ No
         ❑
         ❑Yes
  68.    Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         ✔ No
         ❑
         ❑Yes
  69.    Has any of the property listed in Part 10 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes



Official Form 106A/B                                                          Schedule A/B: Property                                                       page 7
                             Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 16 of 98

Debtor        Trajextori Company                                                                            Case number (if known)
             Name




 Part 11: All other assets


  70.    Does the debtor own any other assets that have not yet been reported on this form?
         ❑No. Go to Part 12.
         ✔Yes. Fill in the information below.
         ❑

                                                                                                                                     Current value of debtor's
                                                                                                                                     interest

  71.    Notes receivable
         Description (include name of obligor)

         None


  72.    Tax refunds and unused net operating losses (NOLs)
         Description (for example, federal, state, local)

         None


  73.    Interests in insurance policies or annuities

         None


  74.    Causes of action against third parties (whether or not a lawsuit has been filed)

         None


  75.    Other contingent and unliquidated claims or causes of action of every nature,
         including counterclaims of the debtor and rights to set off claims

         75.1 CA Senior Houston, TX Property Owner LLC                                                                                             $15,286.10
         Nature of Claim      M & M Lien
         Amount Requested         $15,286.10



         Additional Page Total - See continuation page for additional entries                                                                      $41,013.51

  76.    Trusts, equitable or future interests in property

         None


  77.    Other property of any kind not already listed Examples: Season tickets,
         country club membership

         77.1 Retainage                                                                                                                           $373,322.38


  78.    Total of Part 11
                                                                                                                                                  $429,621.99
         Add lines 71 through 77. Copy the total to line 90.

  79.    Has any of the property listed in Part 11 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


Official Form 106A/B                                                            Schedule A/B: Property                                              page 8
                                   Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 17 of 98

Debtor         Trajextori Company                                                                                                                Case number (if known)
              Name



 Part 12: Summary


         Type of property                                                                            Current value of                                Current value
                                                                                                     personal property                               of real property


  80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                               $328,904.01

  81. Deposits and prepayments. Copy line 9, Part 2.                                                                    $10,644.69

  82. Accounts receivable. Copy line 12, Part 3.                                                                      $1,623,914.72

  83. Investments. Copy line 17, Part 4.                                                                                     $0.00

  84. Inventory. Copy line 23, Part 5.                                                                                       $0.00

  85. Farming and fishing-related assets. Copy line 33, Part 6.                                                              $0.00

  86. Office furniture, fixtures, and equipment; collectibles. Copy line
      43, Part 7.                                                                                                       $17,000.00

  87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                         $24,600.00


                                                                                                                                          ➔                             $0.00
  88. Real property. Copy line 56, Part 9..........................................................................

  89. Intangibles and intellectual property. Copy line 66, Part 10.                                                          $0.00

  90. All other assets. Copy line 78, Part 11.                                                  +                      $429,621.99



  91. Total. Add lines 80 through 90 for each column......                                  91a.                      $2,434,685.41     + 91b.                          $0.00



                                                                                                                                                                                $2,434,685.41
  92. Total of all property on Schedule A/B. Lines 91a + 91b = 92 .................................................................................................




Official Form 206A/B                                                            Schedule A/B: Assets — Real and Personal Property                                               page 9
                           Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 18 of 98

Debtor       Trajextori Company                                                                  Case number (if known)
            Name



          Additional Page



                                                                                                                          Current value of debtor's
                                                                                                                          interest

  75. Other contingent and unliquidated claims or causes of action of every nature,
      including counterclaims of the debtor and rights to set off claims - Continued
         75.2 215 Westheimer, LLC
         Nature of Claim   M & M Lien
         Amount Requested     $41,013.51                                                                                                $41,013.51




Official Form 106A/B                                                    Schedule A/B: Property                                          page 10
                                Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 19 of 98

 Fill in this information to identify the case:

 Debtor name                                     Trajextori Company

 United States Bankruptcy Court for the:
                                     Southern District of Texas


 Case number (if known):                                                                                                                       ❑Check if this is an
                                                                                                                                                   amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                  12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
      ❑No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List Creditors Who Have Secured Claims

 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim,        Column A                   Column B
        list the creditor separately for each claim.
                                                                                                                                Amount of claim            Value of collateral
                                                                                                                                Do not deduct the          that supports this
                                                                                                                                value of collateral.       claim

2.1 Creditor’s name                                               Describe debtor’s property that is subject to a lien                 $4,381,290.00                   unknown
    Fundex Solutions Group LLC                                    Describe the lien
                                                                  UCC Filing
        Creditor's mailing address
                                                                  Is the creditor an insider or related party?
        201 Solar St                                              ❑✔ No
        Syracuse, NY 13204-1425                                   ❑Yes.
        Creditor's email address, if known                        Is anyone else liable on this claim?
                                                                  ❑No
        Date debt was incurred           9/9/2020                 ❑✔Yes. Fill out Schedule H: Codebtors (Official Form 206H).
        Last 4 digits of account                           As of the petition filing date, the claim is:
        number                           6   4    8   2    Check all that apply.
        Do multiple creditors have an interest in the same ❑Contingent
        property?                                          ❑Unliquidated
        ✔ No.
        ❑                                                  ❑Disputed
        ❑Yes. Specify each creditor, including this creditor,
                and its relative priority.


 3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
        Page, if any.                                                                                                                  $5,123,319.00




Official Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 3
                           Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 20 of 98

Debtor     Trajextori Company                                                                                    Case number (if known)
           Name

                                                                                                                        Column A                 Column B
 Part 1: Additional Page
                                                                                                                        Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous               Do not deduct the        that supports this
 page.                                                                                                                  value of collateral.     claim

2.2 Creditor’s name                                       Describe debtor’s property that is subject to a lien                   $742,029.00                 unknown
    Greg Schoener                                         Describe the lien

     Creditor's mailing address
                                                          Is the creditor an insider or related party?
      211 Forest Cove Dr                                  ❑✔ No
      Kingwood, TX 77339-4000                             ❑Yes.
     Creditor's email address, if known                   Is anyone else liable on this claim?
     greg@gws2020.net                                     ❑No
     Date debt was incurred       9/9/2020                ❑✔Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:
     number                                             Check all that apply.
     Do multiple creditors have an interest in the same ❑Contingent
     property?                                          ❑Unliquidated
     ✔
     ❑No.                                               ❑Disputed
     ❑Yes. Have you already specified the relative
             priority?



2.3 Creditor’s name                                       Describe debtor’s property that is subject to a lien                           $0.00               unknown
    U.S. Small Business Administration
                                                          Describe the lien
                                                          UCC Lien
     Creditor's mailing address
                                                          Is the creditor an insider or related party?
                                                           ✔ No
      14925 Kingsport Rd
                                                          ❑
                                                          ❑Yes.
      Fort Worth, TX 76155-2243

     Creditor's email address, if known
                                                          Is anyone else liable on this claim?
                                                          ❑✔ No
     Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:
     number                                             Check all that apply.
                                                        ❑Contingent
     Do multiple creditors have an interest in the same ❑Unliquidated
     property?                                          ❑Disputed
     ✔ No.
     ❑
     ❑Yes. Have you already specified the relative
             priority?

     Remarks: Debtor repaid the funds prepetition




Official Form 206D                           Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 2 of 3
                             Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 21 of 98

Debtor      Trajextori Company                                                                                  Case number (if known)
           Name
 Part 2: List Others to Be Notified for a Debt Already Listed in Part 1

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.
 If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

     Name and address                                                                                         On which line in Part 1      Last 4 digits of
                                                                                                              did you enter the related    account number for
                                                                                                              creditor?                    this entity

     U.S. Attorney General                                                                                    Line     2.3
     950 Pennsylvania Ave Nw
     Washington, DC 20530-0009

     U.S. Attorney                                                                                            Line     2.3
     Southern District of Texas
     1000 Louisiana St Ste 2300
     Houston, TX 77002-5010




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 3 of 3
                              Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 22 of 98

 Fill in this information to identify the case:

 Debtor name                                  Trajextori Company

 United States Bankruptcy Court for the:
                                   Southern District of Texas


 Case number (if known):                                                                                                                  ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases(Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1: List All Creditors with PRIORITY Unsecured Claims

  1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507)
        ❑No. Go to Part 2.
        ✔Yes. Go to line 2.
        ❑
 2.    List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
       priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                    Total claim                    Priority amount

2.1 Priority creditor’s name and mailing address                As of the petition filing date, the claim is:      $500.00                         $500.00
       Harris County Tax Office                                 Check all that apply.
                                                                ❑ Contingent
       Po Box 4622                                              ❑ Unliquidated
       Houston, TX 77210-4622                                   ❑ Disputed
                                                                Basis for the Claim:
       Date or dates debt was incurred
       2021
                                                                Is the claim subject to offset?
       Last 4 digits of account
       number 3 6 8 2
                                                                ✔ No
                                                                ❑
                                                                ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (8)
       Remarks: 2021 Business Personal Property Tax -
       F&F, Computers
2.2 Priority creditor’s name and mailing address                As of the petition filing date, the claim is:      $3,000.00                       $3,000.00
       Harris County Tax Office                                 Check all that apply.
                                                                ❑ Contingent
       Po Box 4622                                              ❑ Unliquidated
       Houston, TX 77210-4622                                   ❑ Disputed
                                                                Basis for the Claim:
       Date or dates debt was incurred
       2021
                                                                Is the claim subject to offset?
       Last 4 digits of account
       number 3 4 0 3
                                                                ✔ No
                                                                ❑
                                                                ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (8)
       Remarks: 2021 Business personal property tax -
       vehicles




Official Form 206E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 20
                            Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 23 of 98

Debtor       Trajextori Company                                                                                     Case number (if known)
            Name

 Part 2: List All Creditors with NONPRIORITY Unsecured Claims

  3.   List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill out
       and attach the Additional Page of Part 2.
                                                                                                                                              Amount of claim

3.1 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $0.00
       336 at South Medical                                                    Check all that apply.
                                                                               ❑ Contingent
       1011 Medical Plaza Dr.                                                  ❑ Unliquidated
                                                                               ❑ Disputed
       Spring, TX 77380
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred
                                                                               ❑ No
       Last 4 digits of account number                                         ✔ Yes
                                                                               ❑
       Remarks: Property Owner for Crest Build3rs Job #21-006
3.2 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   ($767.00)
       A-A-A Natural Stone                                                     Check all that apply.
                                                                               ❑ Contingent
       14900 Avery Ranch Blvd.                                                 ❑ Unliquidated
                                                                               ❑ Disputed
       C200 PMB 53
                                                                               Basis for the claim:
       Austin, TX 78717                                                        Is the claim subject to offset?
                                                                               ✔ No
                                                                               ❑
       Date or dates debt was incurred
                                                                               ❑ Yes
       Last 4 digits of account number

3.3 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $0.00
       Accelerated Intermediate Academy                                        Check all that apply.
                                                                               ❑ Contingent
       PO Box 190510                                                           ❑ Unliquidated
                                                                               ❑ Disputed
       Dallas, TX 75219
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred
                                                                               ❑ No
       Last 4 digits of account number                                         ✔ Yes
                                                                               ❑
       Remarks: Property owner for CMC Development & Construction Corp
       job # 20-093
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:                   $317,650.81
3.4                                                                            Check all that apply.
       Acme Brick
                                                                               ❑ Contingent
       5020 Acorn St                                                           ❑ Unliquidated
                                                                               ❑ Disputed
       Houston, TX 77092-4251
                                                                               Basis for the claim: Vendor
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:                   $0.00
3.5                                                                            Check all that apply.
       ACT Construction
                                                                               ❑ Contingent
       350 McDonnell St.                                                       ❑ Unliquidated
                                                                               ❑ Disputed
       Lewisville, TX 75057
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes


Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 2 of 20
                            Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 24 of 98

Debtor        Trajextori Company                                                                              Case number (if known)
             Name




 Part 2: Additional Page

3.6      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $0.00
         AGCM, INc.                                                        Check all that apply.
                                                                           ❑ Contingent
         901 Corbindale Rd.                                                ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77032
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           ❑ No
         Last 4 digits of account number                                   ✔ Yes
                                                                           ❑
         Remarks: Property Owner for Construction Masters of Houston:
         Village Fire Station Job #20-046
3.7      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $32,733.44
         AHI Supply                                                        Check all that apply.
                                                                           ❑ Contingent
         Po Box 2789                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Alvin, TX 77512-2789
                                                                           Basis for the claim: Vendor
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.8      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $0.00
         Alliance Residential Builders LP                                  Check all that apply.
                                                                           ❑ Contingent
         Prose Manor Owner, LP                                             ❑ Unliquidated
                                                                           ❑ Disputed
         820 Gessner 1000
                                                                           Basis for the claim:
         Houston, TX 77024                                                 Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number
         Remarks: Prose at Manor Commons #21-033
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $261.97
3.9                                                                        Check all that apply.
         AllState Brick
                                                                           ❑ Contingent
         2930 Lincoln Dr                                                   ❑ Unliquidated
                                                                           ❑ Disputed
                                                                           Basis for the claim:
         Houston, TX 77038                                                 Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
                                                                           ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $0.00
3.10                                                                       Check all that apply.
         American Express
                                                                           ❑ Contingent
         PO Box 650448                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Dallas, TX 75265-0448
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes


Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                        page 3 of 20
                             Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 25 of 98

Debtor        Trajextori Company                                                                              Case number (if known)
             Name




 Part 2: Additional Page

3.11 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $0.00
         Arch-Con Corporation                                              Check all that apply.
                                                                           ❑ Contingent
         190 TC Jester Blvd. 200                                           ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77007
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           ❑ No
         Last 4 digits of account number                                   ✔ Yes
                                                                           ❑
         Remarks: Arch-Con owes Debtor approximately $115,000
3.12 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $0.00
         Archdiocese of Galveston Houston                                  Check all that apply.
                                                                           ❑ Contingent
         2403 Holcombe Blvd                                                ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77021
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Brayton Construction St. Thomas project Property Owner
3.13 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $0.00
         Bayou City Dermatology                                            Check all that apply.
                                                                           ❑ Contingent
         3747-A Westheimer Rd.                                             ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77027
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Property Owner for Arch-Con Bayou City Dermatology
         Project
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $0.00
3.14                                                                       Check all that apply.
         Berry & Clay, Inc
                                                                           ❑ Contingent
         190 W. 1st St.                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Rusk, TX 75785
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Navasota ISD Phase 4 Project
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $9,380.19
3.15                                                                       Check all that apply.
         Best Block LLC.
                                                                           ❑ Contingent
         PO Box 930134                                                     ❑ Unliquidated
                                                                           ❑ Disputed
                                                                           Basis for the claim: Vendor
         Atlanta, GA 31193-0134                                            Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
                                                                           ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number



Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                       page 4 of 20
                             Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 26 of 98

Debtor        Trajextori Company                                                                              Case number (if known)
             Name




 Part 2: Additional Page

3.16 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $1,242.91
         Betco Scaffolds                                                   Check all that apply.
                                                                           ❑ Contingent
                                                                           ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77009
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.17 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $0.00
         Blue Hound Construction                                           Check all that apply.
                                                                           ❑ Contingent
         21123 Eva Street 210                                              ❑ Unliquidated
                                                                           ❑ Disputed
         Montgomery, TX 77356
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Speedy Stop # 88 Repair
3.18 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $0.00
         Brayton Construction                                              Check all that apply.
                                                                           ❑ Contingent
         1835 Spirit of Texas Way 140                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Conroe, TX 77301
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: St. Thomas Aquinas Project
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $0.00
3.19                                                                       Check all that apply.
         Burleson Construction, Inc.
                                                                           ❑ Contingent
         13340 South Gessner Rd.                                           ❑ Unliquidated
                                                                           ❑ Disputed
         Missouri City, TX 77489
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Orange Grove Shopping Center Project
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $0.00
3.20                                                                       Check all that apply.
         CA Ventures
                                                                           ❑ Contingent
         130 E Randolph Suite 2100                                         ❑ Unliquidated
                                                                           ❑ Disputed
         Chicago, IL 60601
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           ❑ No
         Last 4 digits of account number                                   ✔ Yes
                                                                           ❑
         Remarks: Property Owner of Cadence McShane Construction Project
         for Tanglewood Senior Living




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                       page 5 of 20
                              Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 27 of 98

Debtor        Trajextori Company                                                                                Case number (if known)
             Name




 Part 2: Additional Page

3.21 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:               $0.00
         CA Walker Construction                                              Check all that apply.
                                                                             ❑ Contingent
         PO Box 19069                                                        ❑ Unliquidated
                                                                             ❑ Disputed
         Houston, TX 77224
                                                                             Basis for the claim:
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred
                                                                             ❑ No
         Last 4 digits of account number                                     ✔ Yes
                                                                             ❑
         Remarks: Rooms to Go Project with Open A/R
3.22 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:               $0.00
         Cadence McShane Construction                                        Check all that apply.
                                                                             ❑ Contingent
         10370 Richmond Ave. 1200                                            ❑ Unliquidated
                                                                             ❑ Disputed
         Houston, TX 77042
                                                                             Basis for the claim:
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred
                                                                             ❑ No
         Last 4 digits of account number                                     ✔ Yes
                                                                             ❑
         Remarks: Cadence McShane owes Debtor $15,286 in connection with
         Tanglewood Senior Living Project
3.23 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:               $0.00
         Chiang Cho Commercial Holdings                                      Check all that apply.
                                                                             ❑ Contingent
         15201 Walden Road                                                   ❑ Unliquidated
                                                                             ❑ Disputed
         Montgomery, TX 77356
                                                                             Basis for the claim:
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred
                                                                             ❑ No
         Last 4 digits of account number                                     ✔ Yes
                                                                             ❑
         Remarks: Property owner of Dr. Cho New Office Building Job number
         19-078
         Nonpriority creditor’s name and mailing address                     As of the petition filing date, the claim is:               $0.00
3.24                                                                         Check all that apply.
         City of Baytown
                                                                             ❑ Contingent
         2401 Market Street                                                  ❑ Unliquidated
                                                                             ❑ Disputed
         Baytown, TX 77520
                                                                             Basis for the claim:
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred
                                                                             ❑ No
         Last 4 digits of account number                                     ✔ Yes
                                                                             ❑
         Remarks: Property owner for Baytown Animal Shelter Job 20-080; GC
         is Construction Masters of Houston
         Nonpriority creditor’s name and mailing address                     As of the petition filing date, the claim is:               $0.00
3.25                                                                         Check all that apply.
         City of Pearland
                                                                             ❑ Contingent
         13050 Shadow Creek Pkwy                                             ❑ Unliquidated
                                                                             ❑ Disputed
         Pearland, TX 77584
                                                                             Basis for the claim:
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred
                                                                             ❑ No
         Last 4 digits of account number                                     ✔ Yes
                                                                             ❑
         Remarks: Property owner for Garza Site Development LLC project
         20-092.
Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 6 of 20
                             Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 28 of 98

Debtor        Trajextori Company                                                                               Case number (if known)
             Name




 Part 2: Additional Page

3.26 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:               $0.00
         CMC Development & Construction Corp                                Check all that apply.
                                                                            ❑ Contingent
         PO Box 450623                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         Houston, TX 77245
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred
                                                                            ❑ No
         Last 4 digits of account number                                    ✔ Yes
                                                                            ❑
         Remarks: Creditor owes Debtor $40,037.75 in connection with job
         20-093 for AIA Houston
3.27 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:               $0.00
         Comvest Properties                                                 Check all that apply.
                                                                            ❑ Contingent
         286 Beauvoir Rd. 200                                               ❑ Unliquidated
                                                                            ❑ Disputed
         Biloxi, MS 39532
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred
                                                                            ❑ No
         Last 4 digits of account number                                    ✔ Yes
                                                                            ❑
         Remarks: Property owner for The Blake Waco Job #20-035
3.28 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:               $0.00
         Construction Ltd.                                                  Check all that apply.
                                                                            ❑ Contingent
         1825 Upland Dr.                                                    ❑ Unliquidated
                                                                            ❑ Disputed
         Houston, TX 77043
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred
                                                                            ❑ No
         Last 4 digits of account number                                    ✔ Yes
                                                                            ❑
         Remarks: General Contractor for Sugar Land Airport Hangar
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:               $0.00
3.29                                                                        Check all that apply.
         Construction Masters of Houston
                                                                            ❑ Contingent
         3908 3d Street                                                     ❑ Unliquidated
                                                                            ❑ Disputed
         Pearland, TX 77581
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred
                                                                            ❑ No
         Last 4 digits of account number                                    ✔ Yes
                                                                            ❑
         Remarks: Construction Masters of Houston owes Debtor $176,858.79
         for jobs 20-080, 21-030, 20-047, 20-046
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:               $0.00
3.30                                                                        Check all that apply.
         Crain Group
                                                                            ❑ Contingent
         Jonathan Green                                                     ❑ Unliquidated
                                                                            ❑ Disputed
         3801 Knapp Road
                                                                            Basis for the claim:
         Pearland, TX 77581                                                 Is the claim subject to offset?
                                                                            ❑ No
                                                                            ✔ Yes
                                                                            ❑
         Date or dates debt was incurred

         Last 4 digits of account number
        Remarks: Contractor for FBC Public Safety Annex Job # 20-078;
Official Form 206E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                     page 7 of 20
                            Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 29 of 98

Debtor        Trajextori Company                                                                              Case number (if known)
             Name




 Part 2: Additional Page

3.31 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $0.00
         Crane Construction Company                                        Check all that apply.
                                                                           ❑ Contingent
         404 Highway 71N                                                   ❑ Unliquidated
                                                                           ❑ Disputed
         Savannah, MO 64485
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           ❑ No
         Last 4 digits of account number                                   ✔ Yes
                                                                           ❑
         Remarks: General contractor for Kohl's Cypress Job 21-009
3.32 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $0.00
         Crest Builders Inc.                                               Check all that apply.
                                                                           ❑ Contingent
         9100 Forest Crossing Dr. Suite D                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Spring, TX 77381
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           ❑ No
         Last 4 digits of account number                                   ✔ Yes
                                                                           ❑
         Remarks: Contractor for Conroe MOB Job # 21-006; owes Debtor
         $72,000
3.33 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $0.00
         CTC Contractors, LLC                                              Check all that apply.
                                                                           ❑ Contingent
         3200 North Freeway                                                ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77009
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           ❑ No
         Last 4 digits of account number                                   ✔ Yes
                                                                           ❑
         Remarks: Constractor for Shops at Summer Park #21-013; owes
         Debtor $67,299 for jobs 20-070 and 21-013.
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $217.73
3.34                                                                       Check all that apply.
         Diligent Delivery Systems
                                                                           ❑ Contingent
         ATTN: AR Department                                               ❑ Unliquidated
                                                                           ❑ Disputed
         9200 Derrington Road, STE. 100
                                                                           Basis for the claim:
         Houston, TX 77064                                                 Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $0.00
3.35                                                                       Check all that apply.
         Drymalla Construction Company
                                                                           ❑ Contingent
         PO Box 698                                                        ❑ Unliquidated
                                                                           ❑ Disputed
         Columbus, TX 78934
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           ❑ No
         Last 4 digits of account number                                   ✔ Yes
                                                                           ❑
         Remarks: General Contractor on Fletcher Morgan Elementary Job
         #20-067; owes Debtor $94,5000
Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 8 of 20
                             Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 30 of 98

Debtor        Trajextori Company                                                                               Case number (if known)
             Name




 Part 2: Additional Page

3.36 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:               $0.00
         E.E. Reed Construction, L.P.                                       Check all that apply.
                                                                            ❑ Contingent
         333 Commerce Green Blvd.                                           ❑ Unliquidated
                                                                            ❑ Disputed
         Sugar Land, TX 77478
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred
                                                                            ❑ No
         Last 4 digits of account number                                    ✔ Yes
                                                                            ❑
         Remarks: General contractor on Women's Hospital of Texas MOB job
         # 20-088; owes Debtor $108,000
3.37 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:               $0.00
         Elmfield Holdings                                                  Check all that apply.
                                                                            ❑ Contingent
         8338 W. Hastings St. 300                                           ❑ Unliquidated
                                                                            ❑ Disputed
         Vancouver, BC V6C0A6,
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred
                                                                            ❑ No
         Last 4 digits of account number                                    ✔ Yes
                                                                            ❑
         Remarks: Property owner for Regent Construction job #20-007
         Landing at Augusta Woods
3.38 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:               $0.00
         Flintco LLC                                                        Check all that apply.
                                                                            ❑ Contingent
         2950 NOrth Loop W. Suite 240                                       ❑ Unliquidated
                                                                            ❑ Disputed
         Houston, TX 77092
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred
                                                                            ❑ No
         Last 4 digits of account number                                    ✔ Yes
                                                                            ❑
         Remarks: General contractor for 3d Storm Water Pump Job #20-064
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:               $0.00
3.39                                                                        Check all that apply.
         Forest Park Westheimer Cemetery
                                                                            ❑ Contingent
         12800 Westheimer Rd                                                ❑ Unliquidated
                                                                            ❑ Disputed
         Houston, TX 77077
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred
                                                                            ❑ No
         Last 4 digits of account number                                    ✔ Yes
                                                                            ❑
         Remarks: Project owner for job for CMC Development Construction
         Corp. Job # 21-055
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:               $0.00
3.40                                                                        Check all that apply.
         Forney Construction
                                                                            ❑ Contingent
         8945 Long Point, 200                                               ❑ Unliquidated
                                                                            ❑ Disputed
         Houston, TX 77055
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred
                                                                            ❑ No
         Last 4 digits of account number                                    ✔ Yes
                                                                            ❑
         Remarks: General contractor on various projects including job #
         21-018; owes Debtor $47,468.55
Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                   page 9 of 20
                            Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 31 of 98

Debtor         Trajextori Company                                                                                Case number (if known)
               Name




 Part 2: Additional Page

3.41 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $0.00
         Fort Bend County Public Safety Annex                                 Check all that apply.
                                                                              ❑ Contingent
         5651 Flewellen Way                                                   ❑ Unliquidated
                                                                              ❑ Disputed
         Fulshear, TX 77441
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred
                                                                              ❑ No
         Last 4 digits of account number                                      ✔ Yes
                                                                              ❑
         Remarks: Property Owner for Crain Group project- FBC Public Safety
         Annex
3.42 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               unknown
         FundEx Solutions Group LLC                                           Check all that apply.
                                                                              ❑ Contingent
         201 Solar St                                                         ❑ Unliquidated
                                                                              ❑ Disputed
         Syracuse, NY 13204-1425
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
3.43 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $0.00
         Gamma Construction                                                   Check all that apply.
                                                                              ❑ Contingent
         2808 Joanel St.                                                      ❑ Unliquidated
                                                                              ❑ Disputed
         Houston, TX 77027
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred
                                                                              ❑ No
         Last 4 digits of account number                                      ✔ Yes
                                                                              ❑
         Remarks: General contractor on job #20-099; owes Debtor $38,697.30
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:               $0.00
3.44                                                                          Check all that apply.
         Garza Site Development LLC
                                                                              ❑ Contingent
         8945 Long Point Rd.                                                  ❑ Unliquidated
                                                                              ❑ Disputed
         200
                                                                              Basis for the claim:
         Houston, TX 77055                                                    Is the claim subject to offset?
                                                                              ❑ No
                                                                              ✔ Yes
                                                                              ❑
         Date or dates debt was incurred

         Last 4 digits of account number
         Remarks: General contractor on job # 20-092; owes Debtor $6,230.70
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:               $54,151.91
3.45                                                                          Check all that apply.
         H&E Equipment Services
                                                                              ❑ Contingent
         10050 New Decade Dr                                                  ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
         Pasadena, TX 77507                                                   Is the claim subject to offset?
                                                                              ✔ No
                                                                              ❑
                                                                              ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number


Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                           page 10 of 20
                            Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 32 of 98

Debtor        Trajextori Company                                                                                Case number (if known)
             Name




 Part 2: Additional Page

3.46 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:               $0.00
         HM General Contractors                                              Check all that apply.
                                                                             ❑ Contingent
         1674 W. Sam Houston Pkwy N.                                         ❑ Unliquidated
                                                                             ❑ Disputed
         Houston, TX 77043
                                                                             Basis for the claim:
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred
                                                                             ❑ No
         Last 4 digits of account number                                     ✔ Yes
                                                                             ❑
         Remarks: General contractor on Sealy Oaks Apartments project
         #21-001; owes Debtor $82,603.80
3.47 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:               $0.00
         Houston Physicians Hospital LP                                      Check all that apply.
                                                                             ❑ Contingent
         333 N. Texas Avenue                                                 ❑ Unliquidated
                                                                             ❑ Disputed
         Webster, TX 77598
                                                                             Basis for the claim:
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred                                     ✔ No
                                                                             ❑
         Last 4 digits of account number                                     ❑ Yes
         Remarks: Property Owner for Arch Con HPH Expansion Project
3.48 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:               $0.00
         Houstonian Campus, LLC                                              Check all that apply.
                                                                             ❑ Contingent
         111 North Post Oak Lane                                             ❑ Unliquidated
                                                                             ❑ Disputed
         Houston, TX 77024
                                                                             Basis for the claim:
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred
                                                                             ❑ No
         Last 4 digits of account number                                     ✔ Yes
                                                                             ❑
         Remarks: Property owner for Forney Construction Job Number
         21-018.
         Nonpriority creditor’s name and mailing address                     As of the petition filing date, the claim is:               $0.00
3.49                                                                         Check all that apply.
         Huntington Properties
                                                                             ❑ Contingent
         3773 Richmond Ave. 800                                              ❑ Unliquidated
                                                                             ❑ Disputed
         Houston, TX 77046
                                                                             Basis for the claim:
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred
                                                                             ❑ No
         Last 4 digits of account number                                     ✔ Yes
                                                                             ❑
         Remarks: Property owner for Shops at Summer Park job # 21-013.
         Nonpriority creditor’s name and mailing address                     As of the petition filing date, the claim is:               $0.00
3.50                                                                         Check all that apply.
         Joe Mora
                                                                             ❑ Contingent
         1457 S. Circle Street                                               ❑ Unliquidated
                                                                             ❑ Disputed
         Sealy, TX 77474
                                                                             Basis for the claim:
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred
                                                                             ❑ No
         Last 4 digits of account number                                     ✔ Yes
                                                                             ❑
         Remarks: Property owner for Sealy Oaks Apartments #21-001 job for
         HM General Contractors

Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 11 of 20
                              Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 33 of 98

Debtor        Trajextori Company                                                                             Case number (if known)
             Name




 Part 2: Additional Page

3.51 Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:               $0.00
         K Austin & Associates                                            Check all that apply.
                                                                          ❑ Contingent
         302 E. Main Street                                               ❑ Unliquidated
                                                                          ❑ Disputed
         Humble, TX 77338
                                                                          Basis for the claim:
                                                                          Is the claim subject to offset?
         Date or dates debt was incurred
                                                                          ❑ No
         Last 4 digits of account number                                  ✔ Yes
                                                                          ❑
         Remarks: General contractor on Dr. Cho New Office Building Job
         #19-078; owes Debtor $4,050.
3.52 Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:               $0.00
         Kohl's Department Stores                                         Check all that apply.
                                                                          ❑ Contingent
         N56 W 17000 Ridgewood Dr.                                        ❑ Unliquidated
                                                                          ❑ Disputed
         Menomonee Falls, WI 53051
                                                                          Basis for the claim:
                                                                          Is the claim subject to offset?
         Date or dates debt was incurred
                                                                          ❑ No
         Last 4 digits of account number                                  ✔ Yes
                                                                          ❑
         Remarks: Property Owners for Crane Construction Company Kohl's
         Cypress Job # 21-009
3.53 Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:               $0.00
         Lamar CISD                                                       Check all that apply.
                                                                          ❑ Contingent
         3911 Avenue I                                                    ❑ Unliquidated
                                                                          ❑ Disputed
         Rosenberg, TX 77471
                                                                          Basis for the claim:
                                                                          Is the claim subject to offset?
         Date or dates debt was incurred
                                                                          ❑ No
         Last 4 digits of account number                                  ✔ Yes
                                                                          ❑
         Remarks: Property owner for Fletcher Morgan Elementary job #
         20-067
         Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim is:               $52,853.87
3.54                                                                      Check all that apply.
         Mastercast, Inc.
                                                                          ❑ Contingent
         834 Honea Egypt Rd.                                              ❑ Unliquidated
                                                                          ❑ Disputed
                                                                          Basis for the claim:
         Magnolia, TX 77354                                               Is the claim subject to offset?
                                                                          ✔ No
                                                                          ❑
                                                                          ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim is:               $0.00
3.55                                                                      Check all that apply.
         Melvin Justin
                                                                          ❑ Contingent
         1300 Edgewater Dr.                                               ❑ Unliquidated
                                                                          ❑ Disputed
         Friendswood, TX 77546
                                                                          Basis for the claim:
                                                                          Is the claim subject to offset?
         Date or dates debt was incurred                                  ✔ No
                                                                          ❑
         Last 4 digits of account number                                  ❑ Yes
        Remarks: Burleson Construction Orange Grove Shopping Project
Official Form 206E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                           page 12 of 20
                            Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 34 of 98

Debtor        Trajextori Company                                                                               Case number (if known)
             Name




 Part 2: Additional Page

3.56 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:               $11,264.57
         Meridian Bricks                                                    Check all that apply.
                                                                            ❑ Contingent
         P.O. Box 744014                                                    ❑ Unliquidated
                                                                            ❑ Disputed
                                                                            Basis for the claim:
         Atlanta, GA 30374-4014                                             Is the claim subject to offset?
                                                                            ✔ No
                                                                            ❑
                                                                            ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

3.57 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:               $0.00
         Morning Star Construction                                          Check all that apply.
                                                                            ❑ Contingent
         1940 Fountain View Dr. 516                                         ❑ Unliquidated
                                                                            ❑ Disputed
         Houston, TX 77057
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred
                                                                            ❑ No
         Last 4 digits of account number                                    ✔ Yes
                                                                            ❑
         Remarks: General contractor on Dryden Apartments job #21-010
3.58 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:               $60,020.51
         Morrell Masonry Supply Inc.                                        Check all that apply.
                                                                            ❑ Contingent
         508 Pickering Street                                               ❑ Unliquidated
                                                                            ❑ Disputed
                                                                            Basis for the claim:
         Houston, TX 77091                                                  Is the claim subject to offset?
                                                                            ✔ No
                                                                            ❑
                                                                            ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:               $3,231.78
3.59                                                                        Check all that apply.
         Mustang Metals
                                                                            ❑ Contingent
         1107 Delano                                                        ❑ Unliquidated
                                                                            ❑ Disputed
                                                                            Basis for the claim:
         Houston, TX 77003                                                  Is the claim subject to offset?
                                                                            ✔ No
                                                                            ❑
                                                                            ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:               $0.00
3.60                                                                        Check all that apply.
         Navasota ISD
                                                                            ❑ Contingent
         705 E. Washington Ave.                                             ❑ Unliquidated
                                                                            ❑ Disputed
         Navasota, TX 77868
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Remarks: Berry & Clay Inc. Phase 4 project owner

Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                        page 13 of 20
                              Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 35 of 98

Debtor        Trajextori Company                                                                               Case number (if known)
             Name




 Part 2: Additional Page

3.61 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:               $0.00
         New Caney ISD                                                      Check all that apply.
                                                                            ❑ Contingent
         21580 Loop 494                                                     ❑ Unliquidated
                                                                            ❑ Disputed
         New Caney, TX 77357
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred
                                                                            ❑ No
         Last 4 digits of account number                                    ✔ Yes
                                                                            ❑
         Remarks: NCISD Technology Building Project #20-099 property
         owner
3.62 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:               $0.00
         Osprey PL Properties LLC                                           Check all that apply.
                                                                            ❑ Contingent
         400 Perimeter Ctr Terrance 800                                     ❑ Unliquidated
                                                                            ❑ Disputed
         Atlanta, GA 30346
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred
                                                                            ❑ No
         Last 4 digits of account number                                    ✔ Yes
                                                                            ❑
         Remarks: Property Owner for CA Walker Rooms to Go Pearland
         Project
3.63 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:               $0.00
         Pat Williams Construction                                          Check all that apply.
                                                                            ❑ Contingent
         1601 South 5th St.                                                 ❑ Unliquidated
                                                                            ❑ Disputed
         Leesville, LA 71446
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred
                                                                            ❑ No
         Last 4 digits of account number                                    ✔ Yes
                                                                            ❑
         Remarks: General contractor on Turner Industries job # 20-018
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:               $161.74
3.64                                                                        Check all that apply.
         Principal Life Insurance Company
                                                                            ❑ Contingent
         PO Box 10372                                                       ❑ Unliquidated
                                                                            ❑ Disputed
                                                                            Basis for the claim:
         Des Moines, IA 50306-0372                                          Is the claim subject to offset?
                                                                            ✔ No
                                                                            ❑
                                                                            ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:               $0.00
3.65                                                                        Check all that apply.
         QT South, LLOC
                                                                            ❑ Contingent
         4705 S. 129 E Ave.                                                 ❑ Unliquidated
                                                                            ❑ Disputed
         Tulsa, OK 74134
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred
                                                                            ❑ No
         Last 4 digits of account number                                    ✔ Yes
                                                                            ❑
         Remarks: Owner of job site for job number 21-031

Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 14 of 20
                            Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 36 of 98

Debtor        Trajextori Company                                                                              Case number (if known)
             Name




 Part 2: Additional Page

3.66 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $0.00
         Regent Construction                                               Check all that apply.
                                                                           ❑ Contingent
         121 N. Rayner Street                                              ❑ Unliquidated
                                                                           ❑ Disputed
         Fort Worth, TX 76111
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           ❑ No
         Last 4 digits of account number                                   ✔ Yes
                                                                           ❑
         Remarks: General contractor on Landing at August Woods job
         number 20-007; owes debtor $33,105.60
3.67 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $16,906.81
         Revels Block & Brick Co.                                          Check all that apply.
                                                                           ❑ Contingent
         12225 Hodges St.                                                  ❑ Unliquidated
                                                                           ❑ Disputed
                                                                           Basis for the claim:
         Houston, TX 77085                                                 Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
                                                                           ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

3.68 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $0.00
         Ridgemont Commercial Construction                                 Check all that apply.
                                                                           ❑ Contingent
         1520 W. Walnut Hill Lane                                          ❑ Unliquidated
                                                                           ❑ Disputed
         Irving, TX 75038
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           ❑ No
         Last 4 digits of account number                                   ✔ Yes
                                                                           ❑
         Remarks: General contractor on jobs 20-044, 20-036 and 20-035;
         owes Debtor $3,015.
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $0.00
3.69                                                                       Check all that apply.
         Saint Anthony of Padua Chapel
                                                                           ❑ Contingent
         7801 Bay Branch Dr.                                               ❑ Unliquidated
                                                                           ❑ Disputed
         Spring, TX 77382
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Property Owner for Arch-Con St. Anthony Project
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $2,002.65
3.70                                                                       Check all that apply.
         Sitebox Storage
                                                                           ❑ Contingent
         Redguard, LLC.                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         PO Box 733895
                                                                           Basis for the claim:
         Dallas, TX 75373-3895                                             Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number
Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                        page 15 of 20
                            Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 37 of 98

Debtor        Trajextori Company                                                                              Case number (if known)
             Name




 Part 2: Additional Page

3.71 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $3,868.17
         Siteworks Architectural Cast Stone                                Check all that apply.
                                                                           ❑ Contingent
         363 W. Canino Rd.                                                 ❑ Unliquidated
                                                                           ❑ Disputed
                                                                           Basis for the claim:
         Houston, TX 77037                                                 Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
                                                                           ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

3.72 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $0.00
         South Memorial Parkway, LLC                                       Check all that apply.
                                                                           ❑ Contingent
         2917 Crosstown SH 286                                             ❑ Unliquidated
                                                                           ❑ Disputed
         Corpus Christi, TX 78417
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Property owner for Arch0Con South Texas Bone & Joint
         Project
3.73 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $0.00
         Sundance Construction                                             Check all that apply.
                                                                           ❑ Contingent
         695 Industrial Blvd.                                              ❑ Unliquidated
                                                                           ❑ Disputed
         Sugar Land, TX 77478
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           ❑ No
         Last 4 digits of account number                                   ✔ Yes
                                                                           ❑
         Remarks: General contractor on Eastex Shopping Center Bldg. C.
         #20-097
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $178.62
3.74                                                                       Check all that apply.
         Sunstate Equipment Co.
                                                                           ❑ Contingent
         PO Box 208439                                                     ❑ Unliquidated
                                                                           ❑ Disputed
                                                                           Basis for the claim:
         Dallas, TX 75320-8439                                             Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
                                                                           ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $3,300.00
3.75                                                                       Check all that apply.
         Superior Sheetmetal Inc.
                                                                           ❑ Contingent
         PO Box 2745                                                       ❑ Unliquidated
                                                                           ❑ Disputed
                                                                           Basis for the claim:
         Conroe, TX 77305                                                  Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
                                                                           ❑ Yes
         Date or dates debt was incurred

Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                       page 16 of 20
                             Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 38 of 98

Debtor        Trajextori Company                                                                                Case number (if known)
             Name




 Part 2: Additional Page

3.76 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:               $4,939.00
         Tailored Foam                                                       Check all that apply.
                                                                             ❑ Contingent
         Corporate Office                                                    ❑ Unliquidated
                                                                             ❑ Disputed
         PO Box 4186
                                                                             Basis for the claim:
         Hickory, NC 28603                                                   Is the claim subject to offset?
                                                                             ✔ No
                                                                             ❑
         Date or dates debt was incurred
                                                                             ❑ Yes
         Last 4 digits of account number

3.77 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:               $0.00
         Teal Construction Company                                           Check all that apply.
                                                                             ❑ Contingent
         1335 Brittmoore Rd.                                                 ❑ Unliquidated
                                                                             ❑ Disputed
         Houston, TX 77043
                                                                             Basis for the claim:
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred
                                                                             ❑ No
         Last 4 digits of account number                                     ✔ Yes
                                                                             ❑
         Remarks: General contractor on Prairie View Fire Station #21-007;
         owes the Debtor $70,510.90
3.78 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:               $0.00
         Tellepsen Builders LP                                               Check all that apply.
                                                                             ❑ Contingent
         777 Benmar 400                                                      ❑ Unliquidated
                                                                             ❑ Disputed
         Houston, TX 77060
                                                                             Basis for the claim:
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred
                                                                             ❑ No
         Last 4 digits of account number                                     ✔ Yes
                                                                             ❑
         Remarks: General contractor on job # 21-054 for Yellowstone
         Academy
         Nonpriority creditor’s name and mailing address                     As of the petition filing date, the claim is:               $0.00
3.79                                                                         Check all that apply.
         Terra Firma Development Corp.
                                                                             ❑ Contingent
         PO Box 2368                                                         ❑ Unliquidated
                                                                             ❑ Disputed
         Conroe, TX 77305
                                                                             Basis for the claim:
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred
                                                                             ❑ No
         Last 4 digits of account number                                     ✔ Yes
                                                                             ❑
         Remarks: General Contractor on Copendero Gun Range Job #21-014
         Nonpriority creditor’s name and mailing address                     As of the petition filing date, the claim is:               $0.00
3.80                                                                         Check all that apply.
         The Whiting-Turner Contracting Company
                                                                             ❑ Contingent
         13105 NOrthwest Freeway, Suite 10                                   ❑ Unliquidated
                                                                             ❑ Disputed
         Houston, TX 77040
                                                                             Basis for the claim:
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred
                                                                             ❑ No
         Last 4 digits of account number                                     ✔ Yes
                                                                             ❑
         Remarks: General contractor on Quiktrip Cleveland #21-031; owes
         Debtor $20,700
Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                        page 17 of 20
                            Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 39 of 98

Debtor        Trajextori Company                                                                              Case number (if known)
             Name




 Part 2: Additional Page

3.81 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $0.00
         Tribble & Stephens Construction Ltd.                              Check all that apply.
                                                                           ❑ Contingent
         11720 Katy Freeway Suite 450                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77079
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           ❑ No
         Last 4 digits of account number                                   ✔ Yes
                                                                           ❑
         Remarks: General contractor on Blockyard job# 21-050
3.82 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $0.00
         United Constructors of TExas                                      Check all that apply.
                                                                           ❑ Contingent
         6989 West Little York Suite F                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77040
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           ❑ No
         Last 4 digits of account number                                   ✔ Yes
                                                                           ❑
         Remarks: General contractor on Calder Ridge Medical job #21-012
         and Riverstone Retail #19-111; owes Debtor $10,756
3.83 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               ($85.41)
         United Rentals                                                    Check all that apply.
                                                                           ❑ Contingent
         PO Box 840514                                                     ❑ Unliquidated
                                                                           ❑ Disputed
                                                                           Basis for the claim:
         Dallas, TX 75284-0514                                             Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
                                                                           ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $1,581.93
3.84                                                                       Check all that apply.
         United Tool & Fastener
                                                                           ❑ Contingent
         PO Box 38951                                                      ❑ Unliquidated
                                                                           ❑ Disputed
                                                                           Basis for the claim:
         Houston, TX 77238-8951                                            Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
                                                                           ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $273,387.40
3.85                                                                       Check all that apply.
         Upchurch Kimbrough Co.
                                                                           ❑ Contingent
         7401 Westview                                                     ❑ Unliquidated
                                                                           ❑ Disputed
                                                                           Basis for the claim:
         Houston, TX 77055                                                 Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
                                                                           ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number
Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                         page 18 of 20
                            Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 40 of 98

Debtor        Trajextori Company                                                                               Case number (if known)
             Name




 Part 2: Additional Page

3.86 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:               $0.00
         Waller Harris ESD 200                                              Check all that apply.
                                                                            ❑ Contingent
         44500 US Business 290                                              ❑ Unliquidated
                                                                            ❑ Disputed
         Prairie View, TX 77446
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred
                                                                            ❑ No
         Last 4 digits of account number                                    ✔ Yes
                                                                            ❑
         Remarks: Property owner of Prairie View Fire Station Job #21-007
3.87 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:               $0.00
         WHOT MOB, LLC                                                      Check all that apply.
                                                                            ❑ Contingent
         3000 Meridian Blvd. 200                                            ❑ Unliquidated
                                                                            ❑ Disputed
         Franklin, TN 37067
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred
                                                                            ❑ No
         Last 4 digits of account number                                    ✔ Yes
                                                                            ❑
         Remarks: Property owner for Women's Hospital of Texas MOB
         #20-088




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                    page 19 of 20
                           Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 41 of 98

Debtor       Trajextori Company                                                                       Case number (if known)
             Name


 Part 4: Total Amounts of the Priority and Nonpriority Unsecured Claims


  5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                      Total of claim amounts



  5a. Total claims from Part 1                                                        5a.              $3,500.00




  5b. Total claims from Part 2                                                        5b.              $848,483.60
                                                                                             +

  5c. Total of Parts 1 and 2                                                          5c.              $851,983.60
      Lines 5a + 5b = 5c.




Official Form 206E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                     page 20 of 20
                              Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 42 of 98

 Fill in this information to identify the case:

 Debtor name                                  Trajextori Company

 United States Bankruptcy Court for the:
                                   Southern District of Texas


 Case number (if known):                                           Chapter   7                                                           ❑Check if this is an
                                                                                                                                            amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.
 1.    Does the debtor have any executory contracts or unexpired leases?
       ❑ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       ✔ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B).
       ❑
 2. List all contracts and unexpired leases                                                    State the name and mailing address for all other parties with whom the
                                                                                               debtor has an executory contract or unexpired lease

        State what the contract or lease is       Commercial lease                             Greg Schoener
2.1     for and the nature of the debtor’s
        interest                                  Contract to be REJECTED                      211 Forest Cove Dr

        State the term remaining                                                               Kingwood, TX 77339-4000
                                                  0 months
        List the contract number of any
        government contract

        State what the contract or lease is       Listed on Schedule F for notice              Projects list - see attached
2.2     for and the nature of the debtor’s        purposes
        interest
                                                  Contract to be REJECTED
        State the term remaining
                                                  0 months
        List the contract number of any
        government contract

        State what the contract or lease is
2.3     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract


        State what the contract or lease is
2.4     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract


        State what the contract or lease is
2.5     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract



Official Form 206G                                           Schedule G: Executory Contracts and Unexpired Leases                                                page 1 of 1
9:58 AM
                                                                                                                                                     GWS Services a TRAJEXTORI COMPANY
08/18/21
                                                                             Case 21-32914 Document 1 Customer
                                                                                                       Filed Contact
                                                                                                               in TXSB
                                                                                                                     List on 09/01/21 Page 43 of 98
                                                                                                                                                                             August 18, 2021




                                      GC                                        Status                                      Bill to                                         Primary Contact        Main Phone          Fax        Open AR Balance                   Property Owner                              Address

ACT Construction                                                                         ACT Construction 350 McDonnell St. Lewisville, TX 75057                                                                                             0.00
Alliance Residential Builders LP                                                         Alliance Residential Builders LP 820 Gessner, Suite 1000 Houston, Texas 77024                         713-599-0280        713-599-0284         94,146.33
Alliance Residential Builders LP:Prose at Manor Commons / #21-033          Starting      11925 Ring Dr., Manor, TX 78652                                                                       713-599-0280        713-599-0284         94,146.33   CRP/AR Prose Manor Owner, LP              820 Gessner, Suite 1000, Houston, TX 77024
Arch-Con Corporation                                                                     Arch-Con Corporation 190 TC Jester Blvd., STE. 200 Houston, TX 77007                                                                          114,939.50
Arch-Con Corporation:Bayou City Dermatology / #21-044                      Active        3747 A Westheimer Rd, Westheimer, TX 77027                                                            713-533-1900                              2,500.00   Bayou City Dermatology LLC                3747-A Westheimer Rd, Houston, TX 77027
Arch-Con Corporation:Grand at Aliana Phase II / #20-079                    Done          10735 & 10745 W Grand Parkway, Richmond, TX 77407                                                     713-533-1900                             44,340.10   New Quest Properties                      8827 W Sam Houston Pkwy N, Suite 200, Houston, TX 77040
Arch-Con Corporation:HPH Expansion / #21-027                               Active        333 N. Texas Ave., Webster, TX 77498                                                                                                           19,173.60   Houston Physicians Hospital, LP           333 N. Texas Avenue, Webster, TX 77598
Arch-Con Corporation:South Texas Bone & Joint / #20-096                    Active        5917 Crosstown SH 2886, Corpus Christi, TX 78417                                                                                               36,900.00   South Memorial Parkway, LLC               2917 Crosstown SH 286, Corpus Christi, TX 78417
Arch-Con Corporation:St Anthony of Padua / #21-017                         Starting      7801 Bay Branch Dr., The Woodlands, TX 77382                                                          713-533-1900                             12,025.80   Saint Anthony of Padua Chapel             7801 Bay Branch Dr., Houston, TX 77382
Berry & Clay, Inc.                                                                       Berry & Clay, Inc. 190 W 1st St. Rusk, TX 75785                                                       903-683-2381                              3,508.10
Berry & Clay, Inc.:Navasota ISD Phase 4 / #20-055                          Done          203 Brosig Ave., Navasota, TX 77868                                                                   903-683-2381                              3,508.10   Navasota ISD                              705 E Washington Ave, Navasota, TX 77868
Blue Hound Construction, LLC.                                                            Blue Hound Construction, LLC. 21123 Eva Street Suite #210 Montgomery, TX 77356                        936-449-1400                                 0.00
Blue Hound Construction, LLC.:Kent Kwik #219 / #20-089                     Done          8701 NE Loop 338, Odessa, TX 79762                                                                    936-449-1400                                  0.00   Kent Distributions, Inc.                  2408 N Big Spring Street, Midland, TX 79705
Blue Hound Construction, LLC.:Speedy Stop #88 Repair / #21-047             Starting                                                                                                            936-449-1400                                  0.00
Brayton Construction                                                                     Brayton Construction 1835 Spirit of Texas Way, STE. 140 Conroe, TX 77301                                                                            0.00
Brayton Construction:St Thomas Aquinas / #21-036                           Starting                                                                                                                                                          0.00   Archdiocese of Galveston-Houston          2403 Holcombe Blvd, Houston, TX 77021
Broaddus Construction, LLC.                                                              Broaddus Construction, LLC. 1301 S. Capital of Texas Hwy. Suite A-302 Austin, TX 78746                512-306-7975        512-329-8242             0.00
Burleson Construction, Inc.                                                              Burleson Construction, Inc. 13340 South Gessner Rd. Missouri City, TX 77489                           XXX-XX-XXXX                                   0.00
Burleson Construction, Inc.:Orange Grove Shopping Center / #21-049         Starting                                                                                                            XXX-XX-XXXX                                   0.00   Melvyn Justin                             1300 Edgewater Dr., Friendswood, TX 77546
C.A. Walker Construction                                                                 C.A. Walker Construction P.O. Box 19069 Houston, TX 77224                                             713-956-7070        713-957-3358         76,339.37
C.A. Walker Construction:Rooms To Go Pearland / #20-061                    Active        15424 S. Freeway 288, Pearland, TX 77584                                                              713-956-7070        713-957-3358         76,339.37   Osprey-PL Properties LLC                  400 perimeter Ctr Terrance Ste 800, Atlanta, GA 30346
Cadence McShane Construction                                                             Cadence McShane Construction 10370 Richmond Ave., STE 1200 Houston, TX 77042                          713-681-8500        713-681-9990         15,286.10
Cadence McShane Construction:Tanglewood Senior Living / #20-081            Active        502 Bering, Houston, TX 77057                                                                         713-681-8500        713-681-9990         15,286.10   CA Ventures                               130 E Randolph Suite 2100, Chicago, IL 60601
Christensen Building Group                                                               Christensen Building Group 15425 North Fwy, #330 Houston, TX 77090                                    281-206-4418                              3,710.54
Christensen Building Group:Wind Energy Pioneer Office / #21-042            Done          8921 Louetta Road, Spring, TX 77379                                                                   281-206-4418                              3,710.54   Wind Energy, LLC
CMC Development & Construction Corp.                                                     CMC Development & Construction Corp. PO Box 450623 Houston, TX 77245                                  713-588-9071                             50,912.75
CMC Development & Construction Corp.:AIA Houston / #20-093                  Starting     2281 Summit Ridge Dr, Houston, TX 77085                                                               713-588-9071                             40,037.75   Accelerated Intermediate Academy          PO Box 190510, Dallas, TX 75219
                                                                            Starting
CMC Development & Construction Corp.:Brazoria County Salvation Army / #21-064                                                                                                                  713-588-9071                                  0.00
CMC Development & Construction Corp.:Forest Park Westheimer / #21-055       Starting     12800 Westheimer Rd, Houston, TX 77077                                                                713-588-9071                             10,875.00   Forest Park Westheimer Cementary          12800 Westheimer Rd, Houston, TX 77077
Collier Construction, LLC.                                                               Collier Construction, LLC. PO Box 1889 Brenham, TX 77834                                              979-836-4477                             65,816.42
Collier Construction, LLC.:Moulton ISD Phase II / #20-075                  Done          500 North Pecan, Moulton, TX 77975                                                                                                             65,816.42   Moulton Independent School District
Construction LTD                                                                         Construction LTD 1825 Upland Dr. Houston, TX 77043                                                    713-984-9444                                  0.00
Construction LTD:Sugar Land Airport Hangar / #20-094                       Starting      12825 Upland Drive, Houston, TX 77043                                                                 713-984-9444                                  0.00
Construction Masters of Houston                                                          Construction Masters of Houston 3908 3rd Street Pearland, TX 77581                                                                            176,858.79
Construction Masters of Houston:Baytown Animal Shelter / #20-080           Starting      705 N Robert C Lanier Dr., Baytown, TX 77521                                                                                                   58,900.00   City of Baytown                            2401 Market Street, Baytown, TX 77520

                                                                                         FS#2: 12043 McLain Blvd, Houston, TX 77071, FS#3: 2496 Texas Pkwy, Mo
Construction Masters of Houston:Fire Station Missouri City / #21-030       Active        City, TX 77489; FS #4: 5955 Sienna Pkwy, MO City, TX 77459                                            281-997-2640        281-485-4702         13,375.00
Construction Masters of Houston:Sheldon ISD / #20-047                      Done          8901 Deep Valley Dr., Houston, TX 77044                                                               281-997-2640        281-485-4702          3,079.14   Sheldon ISD                               11411 CE King Parkway, Houston, TX 77044
Construction Masters of Houston:Texas Gulf Bank Freeport / #21-025         NS                                                                                                                  281-997-2640        281-485-4702              0.00
Construction Masters of Houston:Village Fire Station / #20-046             Active        901 Corbindale Road, Houston, TX 77024                                                                                                        101,504.65   Village Fire Department/Representative: AGC 901 Corbindale Rd, Hosuton, TX 77032
Crain Group                                                                              Crain Group 3801 Knapp Road Pearland, TX 77581                                   Jonathan Green       713-436-8727        713-436-8730        195,307.00
Crain Group:FBC Public Safety Annex / #20-078                              Active        5651 Flewellen Way, Fulshear, TX 77441                                                                713-436-8727        713-436-8730        183,978.00   Ft. Bend County
Crain Group:FBC South Post Oak / #20-056                                   Done          5685 Hobby Rd., Houston, TX 77053                                                                     713-436-8727        713-436-8730         11,329.00   Ft. Bend County
Crane Construction Company                                                               Crane Construction Company 404 Hwy 71 N Savannah, MO 64485                                            816-324-5951                             51,075.00
Crane Construction Company:Kohl's Cypress / #21-009                        Active        28930 Hwy 290, Cypress TX 77433                                                                       816-324-5951                             51,075.00   Kohl's Department Stores                  N56 W17000 Ridgewood Dr., Menomonee Falls, WI 53051
Crescere Capital Management, LLC.                                                        Crescere Capital Management, LLC. 2700 Post Oak Blvd. 21st Floor Houston, TX 77056                    713-227-5300                             10,000.00
Crescere Capital Management, LLC.:3308 Ella Blvd. / #21-062                NS                                                                                                                  713-227-5300                             10,000.00
Crest Builders, Inc.                                                                     Crest Builders, Inc. 9100 Forest Crossing Dr., Suite D The Woodlands, TX 77381                        281-367-2100                             15,300.00
Crest Builders, Inc.:Conroe MOB / #21-006                                  Active        603 S Conroe Medical Drive, Conroe, TX 77304                                                          281-367-2100                             15,300.00   336 at South Medical                      1011 Medical Plaza Dr., The Woodlands, TX 77380
CSB Contractors                                                                          CSB Contractors 2257 North Loop 336 W., STE. 140337 Conroe, TX 77304                                  936-672-3946                                  0.00
CSB Contractors:Aldine Retail Center / #21-026                             NS                                                                                                                  936-672-3946                                  0.00
CTC Contractors, LLC.                                                                    CTC Contractors, LLC. 3200 North Freeway Houston, TX 77009                                            713-936-1970        713-936-1969         87,378.60
CTC Contractors, LLC.:33 Third at 34th / #21-037                           NS                                                                                                                  713-936-1970        713-936-1969              0.00
CTC Contractors, LLC.:Commons at Jordan Ranch / #21-021                    NS                                                                                                                  713-936-1970        713-936-1969              0.00
CTC Contractors, LLC.:Northwest Freeway Retail / #21-043                   NS                                                                                                                  713-936-1970        713-936-1969              0.00
CTC Contractors, LLC.:Shops at 99 & Clay / #20-070                         Done          3815 W Grand Pkwy, Katy, TX 77449                                                                     713-936-1970        713-936-1969         27,207.50   Shops at 99 Clay LLC                      3773 Richmond Ave. Suite 800, Houston, TX 77046
CTC Contractors, LLC.:Shops at Summer Park / #21-013                       Active        6726 Reading Road, Rosenberg, TX 77469                                                                                                         60,171.00   Hunington Properties                      3773 Richmond Ave. Suite 800, Houston, TX 77046
CW Family Medicine                                                                       CW Family Medicine FM 1097 Willis, TX                                                                 281-889-8227                                  0.00
Denmar Commercial Construction                                                           Denmar Commercial Construction 16105 Tobacco Rd Montgomery, TX 77316                                  936-447-1585        936-447-3281             0.00
Drake Builders                                                                           Drake Builders 13939 Fairwood Springs Drive Cypress, TX 77429                    Josh Rendon          832-489-0148                              5,988.00
Drake Builders:Cypress Med Center / #20-074                                Done          10726 Huffmeister Rd, Houston, TX 77065                                                               832-489-0148                              5,988.00   Huffmeister Venture LLC                   13923 Dry Creek Ranch Rd, Cypress, TX 77429
Drymalla Construction Company, Ltd.                                                      Drymalla Construction Company, Ltd. P.O. Box 698 608 Harbert Street ColumbusBobby Sconce              979-732-5731 main   979-732-9427        145,800.00
Drymalla Construction Company, Ltd.:Fletcher Morgan Elementary / #20-067   Active        32610 FM 1093, Fulshear, TX 77441                                                                     979-732-5731 main   979-732-9427        145,800.00   Lamar CISD                                3911 Avenue l, Rosenberg, TX 77471
DSO Construction, LLC.                                                                   DSO Construction, LLC. 20500 Elder Rd. Conroe, TX 77385                                                                                        29,160.90
DSO Construction, LLC.:1488 Retail Bldg. A / #20-095                       Done          10600 FM 1488, Magnolia, TX 77354                                                                                                              29,160.90   Khoury Land Holdings, LLC                 10600 FM 1488, Magnolia, TX 77354
E.E. Reed Construction, L.P.                                                             E.E. Reed Construction, L.P. 333 Commerce Green Blvd. Sugarland, TX 77478-3596                                                                165,960.00
E.E. Reed Construction, L.P.:ITC Deer Park / #21-059                       NS                                                                                                                  281-933-4000        281-933-4852              0.00
E.E. Reed Construction, L.P.:West Houston MOB / #21-052                    NS                                                                                                                  281-933-4000        281-933-4852              0.00




                                                                                                                                                                                                                                                                                                                                                      Page 1 of 3
9:58 AM
                                                                                                                                                  GWS Services a TRAJEXTORI COMPANY
08/18/21
                                                                         Case 21-32914 Document 1 Customer
                                                                                                   Filed Contact
                                                                                                           in TXSB
                                                                                                                 List on 09/01/21 Page 44 of 98
                                                                                                                                                                        August 18, 2021




                                      GC                                    Status                                        Bill to                                      Primary Contact        Main Phone        Fax       Open AR Balance                   Property Owner                               Address

E.E. Reed Construction, L.P.:Women's Hospital of Texas MOB / #20-088   Active        7600 Fannin Street, Houston, TX 77054                                                                                                     165,960.00   WHOT MOB, LLC                              3000 Meridian Blvd, Suite 200, Franklin, Tennessee 37067
Flintco, LLC.                                                                        Flintco, LLC. 2950 North Loop W., STE. 450 Houston, TX 77092                                                                                   0.00
Flintco, LLC.:3rd Storm Water Pump Station / #20-064                   Active                                                                                                                                                       0.00
Forney Construction                                                                  Forney Construction 8945 Long Point, Suite 200 Houston, TX 77055                Alberto Garza        713.224.1900     713.224.1901         44,696.35
Forney Construction:CH Baylor / #21-039                                Done          6720 Bertner Avenue, Houston, TX 77030                                                               713.224.1900     713.224.1901           450.00    Baylor College of Medicine                 1 Baylor Plz Suite T100, Houston, TX 77030-3411
Forney Construction:Houstonian Club Renovation / #21-018               Active        111 N Post Oak Lane, Houston, TX 77024                                                               713.224.1900     713.224.1901         34,040.70   Houstonian Campus, LLC                     111 North Post Oak Lane, Houston, TX 77024
Forney Construction:MH Town & Country / #21-029                        NS                                                                                                                 713.224.1900     713.224.1901             0.00
Forney Construction:ROCC East End / #21-061                            NS                                                                                                                 713.224.1900     713.224.1901             0.00
Forney Construction:Wellville Casita / #21-005                         Done          1905 Century Farms Rd, Burton, TX 77835                                                              713.224.1900     713.224.1901         10,205.65   Wellville Development LLC                  4801 Woodway Dr., Suite 170E, Houston, TX 77056
Gamma Construction                                                                   Gamma Construction 2808 Joanel St. Houston, TX 77027                                                 713-963-0086                          17,154.10
Gamma Construction:NCISD Technology Bldg. / #20-099                    Active        21480 Valley Ranch Bend Dr., Porter, tX 77365                                                        713-963-0086                          17,154.10   New Caney ISD                              21580 Loop 494, New Caney, TX 77357
Garza Site Development, LLC.                                                         Garza Site Development, LLC. 8945 Long Point Rd., STE. 200 Houston, TX 77055                         713-559-0870                              0.00
Garza Site Development, LLC.:Shadow Creek Ranch Phase II / #20-092     Active        13050 Shadow Creek Pkwy, Pearland, TX 77584                                                          713-559-0870                              0.00    City of Pearland                           13050 Shadow Creek Pkwy, Pearland, TX 77584
Harris Construction                                                                  Harris Construction 7601 FM 1960 Rd. E. #189 Humble, TX 77346                   Roger Harris         281-548-1600     281-548-2100             0.00
HM General Contractors                                                               HM General Contractors 1674 W Sam Houston Pkwy N Houston, TX 77043              Steven Williams      713.947.6548     713.947.6549         64,603.80
HM General Contractors:Baytown Prosthodontics / #21-051                NS                                                                                                                 713.947.6548     713.947.6549             0.00
HM General Contractors:Sealy Oaks Apartments / #21-001                 Active        1457 S Circle St., Sealy, TX 77474                                                                   713.947.6548     713.947.6549         64,603.80   Joe Mora                                   1457 S Circle Street, Sealy, TX 77474
HOAR Construction                                                                    HOAR Construction 3700 Sam Houston Pkwy S., Suite 220 Houston, TX 77042                              713-244-2200     713-244-2244          1,352.50
HOAR Construction:FCCU Phase I / #19-098                               Done          15260 FM 529, Houston, TX 77095                                                                      713-244-2200     713-244-2244          1,352.50   CA Ventures                                130 E Randolph St., Sutie 2100, Chicago, IL 60601
Huffco Services, Inc                                                                 Huffco Services 103 Longview Street Conroe, TX 77301                            Jeff Raymer          936-756-2278     936-788-5443          1,579.30
Huffco Services, Inc:West County Expansion / #21-024                   Done          31355 Friendship Drive, Magnolia, TX 77355                                                           936-756-2278     936-788-5443          1,579.30   Montgomery County                          PO Box 539, Conroe, TX 77305
J.A. Greene Construction Services, LLC                                               J.A. Greene Construction Services, LLC 11960 Barker Cypress, Suite 100 CypresJonathan K. Greene      281-271-7060     866-224-8375         28,858.91
J.A. Greene Construction Services, LLC:215 Westheimer / #20-053        Done          215 Westheimer Road, Hosuton, TX 77006                                                               281-271-7060     866-224-8375         25,727.41   215 Westheimer, LLC                        P.O. Box 270155, Houston, TX 77277-0155
J.A. Greene Construction Services, LLC:Angleton Vet Clinic / #20-076   Done          1717 E Highway 35, Angleton, TX 77515                                                                281-271-7060     866-224-8375          3,131.50   WJC Ventures, LLC                          42 Pipers Meadow, The Woodlands, TX 77382
Joeris General Contractors                                                           Joeris General Contractors 9720 Cypresswood Dr. #190 Houston, TX 77070                                                                      1,890.87
Joeris General Contractors:Idea Lake Houston / #20-072                 Done          5627 S Lake Houston Parkway                                                                                                                 1,890.87   Idea Public Schools                        2115 W Pike Blvd, Weslaco, TX 78596
K Austin & Associates                                                                K Austin & Associates 302 E. Main Street Humble, TX 77338                                                                                   4,050.00
K Austin & Associates:Dr. Cho New Office Building / #19-078            Active        26118 I-45N, Spring, TX 77386                                                                                                               4,050.00   Chiang Cho Commercial Holdings             15201 Walden Road, Montgomery, tX 77356
Maxx Builders                                                                        Maxx Builders 4150 Bluebonnet Suite 102 Stafford, TX 77477                                           832-871-4166                              0.00
Maxx Builders:Pinnacle Retail                                          NS                                                                                                                 832-871-4166                              0.00
Metzger Construction Company                                                         Metzger Construction Company 2055 Silber Rd, Ste 100 Houston, TX 77055          Harold Thompson      713-956-0098     713-956-7044             0.00
Metzger Construction Company:FM Industrial Park / #21-032              NS                                                                                                                 713-956-0098     713-956-7044             0.00
Mission Constructors, Inc.                                                           Mission Constructors, Inc. 3813 Buffalo Speedway, Suite 100 Houston, TX 77098                        713-523-9194     713-523-9195         26,655.10
Mission Constructors, Inc.:Devon Self Storage / #21-020                Done          3018 Bayport Blvd, Seabrook, TX 77586                                                                713-523-9194     713-523-9195          7,163.00   BDT Seabrook Property, LLC                  Pl.O. Box 5205, Monticeto, CA 93150-5205
                                                                                                                                                                                                                                            Lonestar Good Spirit Investments LLC Series
Mission Constructors, Inc.:Southeast Texas Vet Clinic / #20-033        Done          3606 FM 365, Nederland, TX 77651                                                                                      713-523-9195         19,492.10   Nederland PS                                3548 Parkway St, Groves, TX 77619
Morningstar Construction, LLC.                                                       Morningstar Construction, LLC. 1940 Fountain View Dr., Ste. 516 Houston, TX 77057                    832-800-3485                          19,410.30
Morningstar Construction, LLC.:Dryden Apartments / #21-010             Active                                                                                                             832-800-3485                          19,410.30
Murrell Commercial LLC                                                               Murrell Commercial LLC 27326 Robinson Rd, Ste. 201 Conroe, TX 77385                                  281-719-0548                              0.00
Murrell Commercial LLC:West Woodlands Business Park Phase 2 / #2       NS                                                                                                                 281-719-0548                              0.00
Otwell Construction, Inc.                                                            Otwell Construction, Inc. 18015 FM 1488, Suite C Magnolia, TX 77354             David Otwell         281.821.6901     281.821.1212             0.00
Otwell Construction, Inc.:Richmond Town Plaza / #21-034                NS                                                                                                                 281.821.6901     281.821.1212             0.00
Paradigm Construction                                                                Paradigm Construction 26865 Interstate 45, Suite 300 The Woodlands, Texas 77380                      281-890-0584                           1,292.00
Paradigm Construction:Coastal Community Church / #21-040               NS                                                                                                                 281-890-0584                              0.00
Paradigm Construction:Glencairn CIA / #20-058                          Done          17030 Kieth Harrow Blvd, Houston, TX 77084                                                           281-890-0584                           1,292.00   Glencairn CIA                              15840 FM 529, Suite 104, Houston, TX 77095
Pat Williams Contruction                                                             Pat Williams Construction 1601 South 5th St. Leesville, LA 71446                                     337-238-3743     337-238-4967             0.00
Pat Williams Contruction:Turner Industries / #20-018                   Active                                                                                                             337-238-3743     337-238-4967             0.00
Pogue Construction                                                                   Pogue Construction 10857 Kuykendahl Rd., STE. 250 The Woodlands, TX 77382                                                                   3,750.00
Pogue Construction:Cleveland Middle School / #21-058                   Done          2000 Houston St, Cleveland, TX 77327                                                                                                        3,750.00   Cleveland ISD                              316 East Dallas, Cleveland, TX 77327
Provident General Contractors, LLC.                                                  Provident General Contractors, LLC. 10210 N. Central Expressway, STE. 212 Dallas, TX 75231           972-385-4164                              0.00
Provident General Contractors, LLC.:Gala at MacGregor / #21-003        NS                                                                                                                 972-385-4164                              0.00
Raus Contracting, LTD                                                                Raus Contracting, LTD 1181 Brittmoore, Ste. 100 Houston, TX 77043                                    713-490-1234     713-490-5678          1,209.40
Raus Contracting, LTD:JM BBQ Interior / #20-059                        Done          2201 Leeland, Houston, TX 77003                                                                      713-490-1234     713-490-5678          1,209.40   Toomey Family Limited Partnership          1511 North Blvd, Houston, TX 77006
Regent Construction                                                                  Regent Construction 121 N Rayner Street Ft. Worth, TX 76111                                          817-839-7090                          68,496.90
Regent Construction:Landing at Augusta Woods / #20-007                 Active        7727 Augusta Pines Dr., Spring, TX 77389                                                             817-839-7090                          68,496.90   Elmfield Holdings                          8338 W Hastings St, Suite 300, Vancouver, BC V6C0A6
Ridgemont Commercial Construction                                                    Ridgemont Commercial Construction 1520 W. Walnut Hill Lane Irving, TX 75038                          214- 492-5911                             0.00
Ridgemont Commercial Construction:Long Leaf at Bee Cave / #20-044      Active                                                                                                             214- 492-5911                             0.00
Ridgemont Commercial Construction:The Blake New Braunfels / #20-036    Active                                                                                                             (214) 492-5911                            0.00
Ridgemont Commercial Construction:The Blake Waco / #20-035             Active        5901 Crosslake Parkway, Waco, TX 76712                                                               (214) 492-5911                            0.00    Comvest Properties, LLC                    286 Beauvoir Rd, Sutie 200, Biloxi, MI 39532
Rowland Construction                                                                 Rowland Construction 1415 A East Avenue Katy, TX 77493                                               832-437-9536                          23,929.60
Rowland Construction:Memorial Self Storage / #19-122                   Done          14760 Memorial Drive, Houston, TX 77079                                                              832-437-9536                          23,929.60   14760 Memorial, LP                         14760 Memorial Drive, Houston, TX 77079
Sincere Developers and Builders, Inc.                                                Sincere Developers and Builders, Inc. 1710 S. Dairy Ashford Rd., STE. 204 Houston, TX 77077                                                 8,100.00
Sincere Developers and Builders, Inc.:Swift TA / #21-060               NS                                                                                                                                                        8,100.00
Slate Construction, LLC.                                                             Slate Construction 6719 Theall Rd., STE. A Houston, TX 77066                                                                                   0.00
Slate Construction, LLC.:Humble EOC / #21-065                          NS                                                                                                                                                           0.00
SPD Construction                                                                     SPD Construction 9545 Katy Fwy Houston, TX 77024                                                                                            8,878.00
SPD Construction:Texan Hyundai Expansion / #21-015                     Done          27309 Southwest Fwy, Rosenberg, TX 77471                                                             713-805-3347                           8,878.00   Elea Realty Holdings, LLC                  27309 Southwest Fwy, Rosenberg, TX 77471
SPD Construction:Texan Hyundai Image Upgrade / #21-057                 NS                                                                                                                 713-805-3347                              0.00
Sun Builders Co                                                                      Sun Builders Co 15012 FM 529 Rd. Houston, TX 77095                                                   281-815-1020                              0.00




                                                                                                                                                                                                                                                                                                                                              Page 2 of 3
9:58 AM
                                                                                                                                                 GWS Services a TRAJEXTORI COMPANY
08/18/21
                                                                          Case 21-32914 Document 1 Customer
                                                                                                    Filed Contact
                                                                                                            in TXSB
                                                                                                                  List on 09/01/21 Page 45 of 98
                                                                                                                                                                        August 18, 2021




                                      GC                                     Status                                     Bill to                                         Primary Contact       Main Phone        Fax       Open AR Balance                Property Owner                    Address

Sundance Construction                                                                 Sundance Construction 695 Industrial Blvd Sugar Land, TX 77478                                      281-277-1000     281-277-1002         42,426.29
Sundance Construction:Eastex Shopping Center Bldg. C / #20-097          Active                                                                                                            281-277-1000     281-277-1002         42,426.29
T3 Global Projects, LLC.                                                              T3 Global Projects, LLC. 3118 Balis Dr., Bldg. B17 Baton Rouge, LA 70808                                                                   4,199.00
T3 Global Projects, LLC.:Caress Stadium / #21-056                       NS                                                                                                                                                       4,199.00
Teal Construction Company                                                             Teal Construction Company 1335 Brittmoore Rd. Houston, TX 77043                                     713-465-8306     713-465-9837         37,073.40
Teal Construction Company:Prairie View Fire Station / #21-007           Active        540 Ellen Powell Dr, Prairie View, TX 77445                                                         713-465-8306     713-465-9837         37,073.40   Waller Harris ESD 200         44500 US Business 290, Prairie View, TX 77446
Tellepsen Builders, L.P.                                                              Tellepsen Builders, L.P. 777 Benmar, STE. 400 Houston, TX 77060                                                                               0.00
Tellepsen Builders, L.P.:Yellowstone Academy / #21-054                  Starting                                                                                                                                                    0.00
Terra Firma Development Corp.                                                         Terra Firma Development Corp. PO Box 2368 Conroe, TX 77305                                          832-813-0055     936-756-4820             0.00
Terra Firma Development Corp.:Copendero Gun Range / #21-014             Starting                                                                                                                                                    0.00
The Whiting-Turner Contacting Company                                                 The Whiting-Turner Contracting Company 13105 Northwest Freeway, Ste. 10 Houston, TX 77040           713-996-8000     XXX-XX-XXXX          68,850.00
The Whiting-Turner Contacting Company:Quiktrip Cleveland / #21-031      Active        411 West Belcher Street, Cleveland, TX 77329                                                        713-996-8000     XXX-XX-XXXX          68,850.00   QT South, LLOC                4705 S 129 E. Ave, Tulsa, OK 74134
Tribble&Stephens Construction LTD                                                     Tribble&Stephens Construction LTD Energy Tower II 11720 Katy Freeway, Suite 450 Houston, Texas 77079713-465-8550     713-973-7107             0.00
Tribble&Stephens Construction LTD:Blockyard Austin / #21-050            Starting                                                                                                          713-465-8550     713-973-7107             0.00
Trilogy Solutions Construction, LLC                                                   Trilogy Solutions Construction, LLC 8963 Gilder Road, Suite A Houston, TX 77064                     281-656-1872     281-840-5596          7,215.00
Trilogy Solutions Construction, LLC:St Patrick Borski House / #20-015   Done          4918 Cochran St, Houston, TX 77009                                                                  281-656-1872     281-840-5596          7,215.00   St Patrick Church             4918 Cochran Street, Houston, TX 77009
United Constructors of Texas                                                          United Constructors of Texas 6989 West Little York, Suite F Houston, TX 77040 Barbara Sims          713-934-9929                          10,756.50
United Constructors of Texas:Calder Ridge Medical / #21-012             Active                                                                                                            713-934-9929                              0.00
United Constructors of Texas:Riverstone Retail / #19-111                Done          18806 Noble Seven St, Sugar Land, TX 77479                                                          713-934-9929                          10,756.50




                                                                                                                                                                                                                                                                                                                          Page 3 of 3
                              Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 46 of 98

 Fill in this information to identify the case:

 Debtor name                                  Trajextori Company

 United States Bankruptcy Court for the:
                                   Southern District of Texas


 Case number (if known):                                                                                                                 ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206H
Schedule H: Codebtors                                                                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the Additional Page to this
page.


  1. Does the debtor have any codebtors?
        ❑No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        ✔Yes
        ❑
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors, Schedules
     D-G.Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is listed. If the
     codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

         Column 1: Codebtor                                                                                         Column 2: Creditor
                                                                                                                                                     Check all schedules
            Name                                   Mailing Address                                                  Name
                                                                                                                                                     that apply:

  2.1     Morreale, Michael A.                    18811 Intercontinental Crossing Dr                                Fundex Solutions Group LLC         ✔D
                                                                                                                                                       ❑
                                                  Street
                                                                                                                                                       ❑E/F
                                                                                                                                                       ❑G
                                                  Houston, TX 77073-5012
                                                  City                                  State       ZIP Code
                                                                                                                    Greg Schoener                      ✔D
                                                                                                                                                       ❑
                                                                                                                                                       ❑E/F
                                                                                                                                                       ❑G

  2.2
                                                  Street




                                                  City                                  State       ZIP Code



  2.3
                                                  Street




                                                  City                                  State       ZIP Code



  2.4
                                                  Street




                                                  City                                  State       ZIP Code



  2.5
                                                  Street




                                                  City                                  State       ZIP Code




Official Form 206H                                                             Schedule H: Codebtors                                                          page 1 of 2
                          Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 47 of 98

Debtor      Trajextori Company                                                                           Case number (if known)
            Name


          Additional Page if Debtor Has More Codebtors

           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.


   Column 1: Codebtor                                                                                     Column 2: Creditor
                                                                                                                                  Check all schedules
         Name                        Mailing Address                                                      Name
                                                                                                                                  that apply:

  2.6
                                        Street




                                        City                                   State        ZIP Code




Official Form 206H                                                     Schedule H: Codebtors                                                page 2 of 2
                                          Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 48 of 98


 Fill in this information to identify the case:

 Debtor name                                                     Trajextori Company

 United States Bankruptcy Court for the:
                                                 Southern District of Texas


 Case number (if known):                                                                         Chapter            7                                                                                 ❑Check if this is an
                                                                                                                                                                                                         amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                                             12/15

 Part 1: Summary of Assets


 1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

    1a. Real Property:
            Copy line 88 from Schedule A/B........................................................................................................................................                                                 $0.00


    1b. Total personal property:
            Copy line 91A from Schedule A/B......................................................................................................................................                                         $2,434,685.41

    1c. Total of all property:
            Copy line 92 from Schedule A/B.........................................................................................................................................                                       $2,434,685.41




  Part 2: Summary of Liabilities




 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.................                                                                                                          $5,123,319.00



 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

    3a. Total claim amounts of priority unsecured claims:
            Copy the total claims from Part 1 from line 5a of Schedule E/F....................................................................................                                                                 $3,500.00


    3b. Total amount of claims of non-priority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F......................................................                                                             +              $848,483.60




 4. Total liabilities..............................................................................................................................................................................                       $5,975,302.60

    Lines 2 + 3a + 3b




Official Form 206Sum                                                                                      Summary of Assets and Liabilities for Non-Individuals                                                                    page 1
                              Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 49 of 98

 Fill in this information to identify the case:

 Debtor name                                  Trajextori Company

 United States Bankruptcy Court for the:
                                    Southern District of Texas


 Case number (if known):                                                                                                                   ❑Check if this is an
                                                                                                                                              amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                                04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name
and case number (if known).



 Part 1: Income


 1.     Gross revenue from business

         ❑None
        Identify the beginning and ending dates of the debtor’s fiscal year, which may        Sources of revenue                         Gross revenue
        be a calendar year                                                                    Check all that apply                       (before deductions and
                                                                                                                                         exclusions)

       From the beginning of the                                                             ✔ Operating a business
                                                                                             ❑                                                             $6,990,545.00
       fiscal year to filing date:         From 01/01/2021
                                                  MM/ DD/ YYYY
                                                                   to    Filing date
                                                                                             ❑Other

       For prior year:                     From 01/01/2020         to    12/31/2020          ✔ Operating a business
                                                                                             ❑                                                             $3,024,926.00
                                                  MM/ DD/ YYYY             MM/ DD/ YYYY      ❑Other

       For the year before that:           From 01/01/2019         to    12/31/2019          ❑Operating a business
                                                  MM/ DD/ YYYY             MM/ DD/ YYYY      ❑Other


 2.     Non-business revenue
         Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and royalties. List
         each source and the gross revenue for each separately. Do not include revenue listed in line 1.

         ✔None
         ❑
                                                                                             Description of sources of revenue           Gross revenue from each
                                                                                                                                         source
                                                                                                                                         (before deductions and
                                                                                                                                         exclusions)

      From the beginning of the
      fiscal year to filing date:        From 01/01/2021         to     Filing date
                                                  MM/ DD/ YYYY


      For prior year:                    From 01/01/2020         to     12/31/2020
                                                  MM/ DD/ YYYY            MM/ DD/ YYYY


      For the year before that:          From 01/01/2019         to     12/31/2019
                                                  MM/ DD/ YYYY            MM/ DD/ YYYY




Official Form 207                                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 1
 Debtor 1
                             Case 21-32914 Document 1 Filed in TXSB on 09/01/21CasePage    50 of 98
                                                                                    number (if known)
                        First Name           Middle Name               Last Name


 Part 2: List Certain Transfers Made Before Filing for Bankruptcy
 3.   Certain payments or transfers to creditors within 90 days before filing this case
      List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90 days before filing this case
      unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with
      respect to cases filed on or after the date of adjustment.)

      ❑None
       Creditor’s name and address                           Dates                Total amount or value             Reasons for payment or transfer
                                                                                                                    Check all that apply

 3.1. See Attached                                                                                                  ❑Secured debt
      Creditor's name
                                                                                                                    ❑Unsecured loan repayments
      Street
                                                                                                                    ❑Suppliers or vendors
                                                                                                                    ❑Services
                                                                                                                    ✔Other
                                                                                                                    ❑
      City                           State    ZIP Code



 4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider
      List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or co-signed by an
      insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every
      3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and
      anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such
      affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).
      ❑None
       Insider’s name and address                            Dates                Total amount or value             Reasons for payment or transfer


 4.1. See Attached                                                                                  $0.00
      Creditor's name


      Street




      City                           State    ZIP Code

       Relationship to debtor




 5.   Repossessions, foreclosures, and returns
      List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a foreclosure
      sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
      ✔None
      ❑
       Creditor’s name and address                           Description of the property                                   Date                      Value of property




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                  page 2
                                             Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 51 of 98


Statement of Financial Affairs #3
                                                                       Register: 1001 ∙ Bank of America ‐ Operating
                                                                          From 06/01/2021 through 09/01/2021
                                                                            Sorted by: Date, Type, Number/Ref
Date        Number           Payee                                Account                                    Memo                           Payment
 6/1/2021                                                         1390 ∙ Undeposited Funds                   Deposit
 6/1/2021   autodraft        Protective Life Insurance Company    2010 ∙ Accounts Payable                                                       884.92
 6/1/2021   ACH 6‐1 ins      Alliance Premium Finance LLC         2010 ∙ Accounts Payable                    Payment 9 of 10                 11,301.81
 6/1/2021   DD 6‐1 fx        FundEx Solutions Group LLC           2010 ∙ Accounts Payable                                                    52,690.33
 6/1/2021   ACH 6‐1‐21       GWS Development LLC                  2010 ∙ Accounts Payable                                                     5,000.00
 6/1/2021             1874   Bailey Williams                      2010 ∙ Accounts Payable                    Phone Reimbursement June               90
 6/1/2021             1891   Morrell Masonry Supply Inc.          2010 ∙ Accounts Payable                                                     6,696.46
 6/1/2021             1892   Water Alternative                    2010 ∙ Accounts Payable                    4/21/21 ‐ 5/20/21 Water             68.49
 6/1/2021             1893   Ramon Balderas                       2010 ∙ Accounts Payable                    CH Baylor 680                      737.25
 6/1/2021             1894   Houston Brick Stain                  2010 ∙ Accounts Payable                    Long Leaf Bee Cave               2,000.00
 6/1/2021             1895   Carlos Fierros                       2010 ∙ Accounts Payable                    May                                666.94
 6/1/2021   9896269 C#       Utica National Insurance Group       2010 ∙ Accounts Payable                    Payment 9 of 10                      804
 6/1/2021   1704367460C      Cincinnati Insurance Company         2010 ∙ Accounts Payable                    Financed portion 9 of 10             218
 6/2/2021                    Aetna                                2010 ∙ Accounts Payable                    6.1.21 ‐ 6.30.21                 7,246.69
 6/2/2021                    Principal Life Insurance Company     2010 ∙ Accounts Payable                    STD/LTD ‐ June                     175.82
 6/2/2021                    Ameritas Life Insurance Corp         2010 ∙ Accounts Payable                    June ‐ Dental Vision               623.68
 6/3/2021                                                         1390 ∙ Undeposited Funds                   Deposit
 6/3/2021            1896 Morrell Masonry Supply Inc.             2010 ∙ Accounts Payable                                                       185.41
 6/3/2021            1897 United Rentals                          2010 ∙ Accounts Payable                    Long Leaf Bee Cave 570           2,041.00
 6/4/2021                                                         1390 ∙ Undeposited Funds                   Deposit
 6/4/2021                                                         ‐split‐                                    Deposit
 6/4/2021                    Dearborn Life Insurance Company      2010 ∙ Accounts Payable                    Life Insurance ‐ June               75.01
 6/4/2021            1898    Juan Roman Tovar Narvaez             2010 ∙ Accounts Payable                    Village Fire Station 600         2,949.00
 6/4/2021            1899    Jesus Broca Garduza                  2010 ∙ Accounts Payable                    Dryden Apartments 639            2,415.67
 6/4/2021            1900    Nava's Masonry, LLC.                 2010 ∙ Accounts Payable                                                    11,304.50
 6/4/2021            1901    Carlos Rivera                        2010 ∙ Accounts Payable                    Dickinson Occ Educ Bldg 560      3,932.00
 6/4/2021            1902    Roberto Adame Fraire                 2010 ∙ Accounts Payable                                                     2,359.20
 6/4/2021            1903    JLP Construction                     2010 ∙ Accounts Payable                    NCISD Technology Bldg 638        9,861.70
 6/4/2021            1904    Maldonado Masonry                    2010 ∙ Accounts Payable                    Dryden Apartments 693            8,036.25
 6/4/2021            1905    Samuel Cruz                          2010 ∙ Accounts Payable                                                    14,152.74
 6/4/2021            1906    Juan Salvador Sanchez Carreon        2010 ∙ Accounts Payable                                                     4,423.50
 6/4/2021            1907    Felicito Hernandez                   2010 ∙ Accounts Payable                    Rooms To Go Pearland 90          5,621.54
 6/4/2021            1908    Mastercast, Inc.                     2010 ∙ Accounts Payable                                                     1,581.86
 6/4/2021            1909    Mastercast, Inc.                     2010 ∙ Accounts Payable                    Landing at Augusta Woods 180       188.13
 6/4/2021            1910    Premier Plastering Supply, LTD       2010 ∙ Accounts Payable                    Memorial Self Storage 319           145.6
 6/4/2021            1911    Sitebox Storage                      2010 ∙ Accounts Payable                                                        579.2
 6/4/2021            1912    Siteworks Architectural Cast Stone   2010 ∙ Accounts Payable                    Blake Waco 602                   3,511.05
 6/4/2021            1913    Superior Sheetmetal Inc.             2010 ∙ Accounts Payable                                                     1,542.56
 6/4/2021            1914    United Rentals                       2010 ∙ Accounts Payable                                                     9,190.99
 6/4/2021            1915    Diligent Delivery Systems            2010 ∙ Accounts Payable                                                       183.71
 6/4/2021            1916    Morrell Masonry Supply Inc.          2010 ∙ Accounts Payable                                                    10,427.38
                                         Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 52 of 98


 6/4/2021         1917   Roman Guerra                         2010 ∙ Accounts Payable                                                      996.83
 6/4/2021         1918   YingMing Zhou                        2010 ∙ Accounts Payable       May                                            480.77
 6/4/2021         1919   Alfred Mark Aden                     2010 ∙ Accounts Payable       May                                              250
 6/4/2021         1920   Deer's Plaster                       2010 ∙ Accounts Payable                                                    9,830.00
 6/4/2021         1921   United Rentals                       2010 ∙ Accounts Payable       ROCC Chiller Replacement 442                 1,152.95
 6/7/2021                                                     ‐split‐                       Deposit
 6/9/2021                Alert 360                            2010 ∙ Accounts Payable       Security Alarm Monitering                      57.26
 6/9/2021                AT&T                                 2010 ∙ Accounts Payable       Monthly Uverse Service 5.16.21 ‐ 6.16.21      145.16
6/10/2021                                                     ‐split‐                       Deposit
6/10/2021                Nexus Disposal, LLC                  2010 ∙ Accounts Payable       June                                             91.9
6/10/2021         1922   A‐A‐A Natural Stone                  2010 ∙ Accounts Payable       Cypress Creek Family Dental 298                   5.5
6/10/2021         1923   CMC Steel Fabricators, Inc.          2010 ∙ Accounts Payable       Dickinson Occupational Bldg 297                 65.88
6/10/2021         1924   Premier Plastering Supply, LTD       2010 ∙ Accounts Payable                                                      823.39
6/10/2021         1925   Sitebox Storage                      2010 ∙ Accounts Payable       Turner Industries 244                           97.43
6/10/2021         1926   Siteworks Architectural Cast Stone   2010 ∙ Accounts Payable                                                    2,113.65
6/10/2021         1927   Mastercast, Inc.                     2010 ∙ Accounts Payable       Landing at Augusta Woods 180                    148.3
6/10/2021         1928   Morrell Masonry Supply Inc.          2010 ∙ Accounts Payable                                                   16,508.25
6/11/2021                                                     1390 ∙ Undeposited Funds      Deposit
6/11/2021 DD AmX 6‐11    American Express                     2010 ∙ Accounts Payable                                                  227,373.54
6/11/2021         1929   Maria De Los Angeles Segovia         2010 ∙ Accounts Payable       Landing at Augusta Woods 426                 3,024.69
6/11/2021         1930   Nava's Masonry, LLC.                 2010 ∙ Accounts Payable                                                    9,830.00
6/11/2021         1931   Felicito Hernandez                   2010 ∙ Accounts Payable       Moulton ISD 304                              7,289.00
6/11/2021         1932   Maldonado Masonry                    2010 ∙ Accounts Payable       Dryden Apartments 693                       10,567.25
6/11/2021         1933   Carlos Rivera                        2010 ∙ Accounts Payable       Dickinson Occupation Educ 560                  673.45
6/11/2021         1934   Juan Roman Tovar Narvaez             2010 ∙ Accounts Payable                                                    3,932.00
6/11/2021         1935   Roberto Adame Fraire                 2010 ∙ Accounts Payable       Kroger Pickup #376 679                       2,162.99
6/11/2021         1936   Samuel Cruz                          2010 ∙ Accounts Payable                                                   13,575.23
6/11/2021         1937   Deer's Plaster                       2010 ∙ Accounts Payable                                                    6,577.25
6/11/2021         1938   Elizabeth Haughton                   2010 ∙ Accounts Payable       Expense Report ‐ May                               60
6/11/2021         1939   Upchurch Kimbrough Co.               2010 ∙ Accounts Payable       St Mary NMB 164                              2,830.40
6/11/2021         1940   Morrell Masonry Supply Inc.          2010 ∙ Accounts Payable                                                    3,927.45
6/11/2021         1941   Julio Nava Rubio                     2010 ∙ Accounts Payable       Grand at Aliana Phase II 441                    393.2
6/11/2021         1942   Philip McDaniel                      2010 ∙ Accounts Payable       May Expense Report TOLLS                        77.51
6/14/2021                                                     ‐split‐                       Deposit
6/14/2021                                                     1235 ∙ Due From GWS           Deposit
6/14/2021                                                     ‐split‐                       Deposit
6/14/2021                ASAP Checks, Forms & Supplies        2010 ∙ Accounts Payable                                                       88.53
6/14/2021                Texas Comptroller                    2010 ∙ Accounts Payable       Franchise Tax 2020                           3,537.53
6/15/2021                                                     1390 ∙ Undeposited Funds      Deposit
6/15/2021                Texas Mutual Insurance Co.           2010 ∙ Accounts Payable       Qtrly Pmt ‐ 3.1.21 ‐ 5.31.21                 2,530.00
6/15/2021                                                     6060 ∙ Bank Service Charges   Service Charge                                 156.27
6/15/2021         1943   Morrell Masonry Supply Inc.          2010 ∙ Accounts Payable                                                    7,283.83
6/15/2021         1944   Upchurch Kimbrough Co.               2010 ∙ Accounts Payable       Fletcher Morgan Elementary 281                  959.4
6/15/2021         1946   Adrian Fernandez                     2010 ∙ Accounts Payable                                                        195
6/15/2021         1947   D. Kevin McCorkindale                2010 ∙ Accounts Payable                                                        500
6/15/2021         1948   Siteworks Architectural Cast Stone   2010 ∙ Accounts Payable       Moulton ISD 603                              2,393.77
                                   Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 53 of 98


6/15/2021   1949 Mastercast, Inc.                       2010 ∙ Accounts Payable            Moulton ISD 437                                                            240
6/15/2021   1950 Morrell Masonry Supply Inc.            2010 ∙ Accounts Payable                                                                                   7,471.63
6/15/2021   1951 Hotchkiss Insurance                    2010 ∙ Accounts Payable            Gala at MacGregor                                                        525.02
6/17/2021                                               ‐split‐                            Deposit
6/17/2021                                               1390 ∙ Undeposited Funds           Deposit
6/18/2021                                               1390 ∙ Undeposited Funds           Deposit
6/18/2021   1952   Maria De Los Angeles Segovia         2010 ∙ Accounts Payable                                                                                   3,046.32
6/18/2021   1953   Ramon Balderas                       2010 ∙ Accounts Payable            3rd Storm Water Pump Station 725                                       4,128.60
6/18/2021   1954   Nava's Masonry, LLC.                 2010 ∙ Accounts Payable            Shops at Summer Park 654                                               9,830.00
6/18/2021   1955   Samuel Cruz                          2010 ∙ Accounts Payable            FBC Public Safety Annex 529                                            2,162.60
6/18/2021   1956   Juan Salvador Sanchez Carreon        2010 ∙ Accounts Payable            Womens Hospital of Texas 655                                           2,457.50
6/18/2021   1957   Felicito Hernandez                   2010 ∙ Accounts Payable            Moulton ISD 304                                                        6,306.00
6/18/2021   1958   ALS Stone                            2010 ∙ Accounts Payable            Sealy Oaks Apartments 688                                              4,915.00
6/18/2021   1959   JLP Construction                     2010 ∙ Accounts Payable                                                                                   4,271.13
6/18/2021   1960   J & Y Construction                   2010 ∙ Accounts Payable            Wellville Casita 511                                                      393.2
6/18/2021   1961   Deer's Plaster                       2010 ∙ Accounts Payable                                                                                   2,949.00
6/18/2021   1962   Maldonado Masonry                    2010 ∙ Accounts Payable            Dryden Apartments 693                                                  4,423.50
6/18/2021   1963   Jorge Donaldo Martinez               2010 ∙ Accounts Payable            Long Leaf Bee Cave                                                        526.5
6/21/2021                                               1390 ∙ Undeposited Funds           Deposit
6/21/2021                                               ‐split‐                            Deposit
6/21/2021   1964   Dore Rothberg McKay, P.C.            2010 ∙ Accounts Payable            Subcontract Review                                                     1,140.00
6/21/2021   1965   Samuel Cruz                          2010 ∙ Accounts Payable            Blake Waco 400                                                           550.48
6/21/2021   1966   Samuel Cruz                          2010 ∙ Accounts Payable            3rd Storm Water Pump Station 588                                       2,555.80
6/21/2021   1967   Genaro Guerrero                      2010 ∙ Accounts Payable            June                                                                     116.39
6/22/2021                                               1390 ∙ Undeposited Funds           Deposit
6/22/2021          Wright Business Technologies, Inc.   2010 ∙ Accounts Payable            QuickBooks generated zero amount transaction for bill payment stub
6/22/2021          Materials Marketing                  2010 ∙ Accounts Payable            Eastex Shopping Center Bldg C 645                                      4,878.02
6/22/2021   1968   GWS Services Inc.                    2010 ∙ Accounts Payable                                                                                  57,231.40
6/22/2021   1969   Betco Scaffolds                      2010 ∙ Accounts Payable                                                                                   3,891.98
6/22/2021   1970   Diligent Delivery Systems            2010 ∙ Accounts Payable                                                                                     244.07
6/22/2021   1972   Mastercast, Inc.                     2010 ∙ Accounts Payable                                                                                  11,290.51
6/22/2021   1973   Mezger Enterprises, LTD.             2010 ∙ Accounts Payable            Rooms To Go Pearland 117                                               3,897.00
6/22/2021   1974   Sitebox Storage                      2010 ∙ Accounts Payable                                                                                     757.76
6/22/2021   1975   Siteworks Architectural Cast Stone   2010 ∙ Accounts Payable                                                                                   6,186.20
6/22/2021   1976   Superior Sheetmetal Inc.             2010 ∙ Accounts Payable            Brazos Valley Credit Union 702                                           409.19
6/22/2021   1977   United Rentals                       2010 ∙ Accounts Payable            1488 Retail 546                                                        2,960.11
6/22/2021   1978   United Tool & Fastener               2010 ∙ Accounts Payable            Dryden Apartments 711                                                     71.28
6/22/2021   1979   CMC Steel Fabricators, Inc.          2010 ∙ Accounts Payable                                                                                      70.14
6/22/2021   1980   Prime Tech Consultants, LLC          2010 ∙ Accounts Payable                                                                                   2,995.67
6/22/2021   1981   Morrell Masonry Supply Inc.          2010 ∙ Accounts Payable                                                                                  15,379.16
6/23/2021                                               1390 ∙ Undeposited Funds           Deposit
6/23/2021                                               1390 ∙ Undeposited Funds           Deposit
6/23/2021   1982 Formwork Services & Supply, LP         2010 ∙ Accounts Payable                                                                                     557.05
6/23/2021                                               1002 ∙ Bank of America ‐ Payroll   Funds Transfer                                                       100,000.00
6/25/2021   1983 Alexander Soto                         2010 ∙ Accounts Payable            Expense Report ‐ June                                                    554.82
6/25/2021   1984 Deer's Plaster                         2010 ∙ Accounts Payable                                                                                   1,081.30
                                           Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 54 of 98


6/25/2021          1985   Maria De Los Angeles Segovia         2010 ∙ Accounts Payable                                        4,696.19
6/25/2021          1986   Samuel Cruz                          2010 ∙ Accounts Payable    FBC Public Safety Annex 529         7,028.45
6/25/2021          1987   Nava's Masonry, LLC.                 2010 ∙ Accounts Payable    Shops at Summer Park 654           15,728.00
6/25/2021          1988   Julio Nava Rubio                     2010 ∙ Accounts Payable    Grand at Aliana Phase II 441           393.2
6/25/2021          1989   Ramon Balderas                       2010 ∙ Accounts Payable                                        3,145.60
6/25/2021          1990   Roberto Adame Fraire                 2010 ∙ Accounts Payable                                        2,162.60
6/25/2021          1991   Roman Guerra                         2010 ∙ Accounts Payable    June                                1,126.33
6/25/2021          1993   Rene Molina                          2010 ∙ Accounts Payable    June                                    470
6/27/2021   DD BHG6‐27    BHG ‐ Bankers HealthCare Group       2010 ∙ Accounts Payable                                       17,975.20
6/28/2021                                                      1390 ∙ Undeposited Funds   Deposit
6/28/2021                                                      ‐split‐                    Deposit
6/28/2021            1994 Juan Roman Tovar Narvaez             2010 ∙ Accounts Payable    Village Fire Station 600            2,949.00
6/28/2021            1995 Salus Consulting Services, LLC.      2010 ∙ Accounts Payable    Training                            3,000.00
6/28/2021            1996 Morrell Masonry Supply Inc.          2010 ∙ Accounts Payable                                        7,381.81
6/30/2021                                                      1390 ∙ Undeposited Funds   Deposit
6/30/2021                                                      ‐split‐                    Deposit
6/30/2021            2031 YingMing Zhou                        2010 ∙ Accounts Payable    June                                  480.77
6/30/2021            2032 Philip McDaniel                      2010 ∙ Accounts Payable    June Expense Report                   684.85
6/30/2021            2033 Roman Guerra                         2010 ∙ Accounts Payable    June                                   761.5
 7/1/2021   ACH 7‐1       GWS Development LLC                  2010 ∙ Accounts Payable                                        5,000.00
 7/1/2021   ACH 7‐1‐21    Alliance Premium Finance LLC         2010 ∙ Accounts Payable    Payment 10 of 10                   11,301.81
 7/1/2021   dd 7‐1‐21     Cincinnati Insurance Company         2010 ∙ Accounts Payable    Financed portion 10 of 10               218
 7/1/2021            1997 Consuelo Cox                         2010 ∙ Accounts Payable    June                                1,047.91
 7/1/2021            1998 Bailey Williams                      2010 ∙ Accounts Payable    Phone Reimbursement July                  90
 7/1/2021            1999 Carlos Fierros                       2010 ∙ Accounts Payable    June                                   92.36
 7/1/2021            2000 Phillip Luttrell                     2010 ∙ Accounts Payable    June                                  842.81
 7/1/2021            2001 Mastercast, Inc.                     2010 ∙ Accounts Payable                                          446.08
 7/1/2021            2002 Sitebox Storage                      2010 ∙ Accounts Payable    Turner Industries 244                  97.43
 7/1/2021            2003 Siteworks Architectural Cast Stone   2010 ∙ Accounts Payable                                           798.4
 7/1/2021            2004 United Rentals                       2010 ∙ Accounts Payable                                        2,247.64
 7/1/2021            2005 Water Alternative                    2010 ∙ Accounts Payable    5/20/21 ‐ 6 /21/21 Water               69.03
 7/1/2021            2006 Diligent Delivery Systems            2010 ∙ Accounts Payable                                           232.6
 7/1/2021            2007 Wright Business Technologies, Inc.   2010 ∙ Accounts Payable                                          169.14
 7/1/2021            2008 Morrell Masonry Supply Inc.          2010 ∙ Accounts Payable                                          827.72
 7/1/2021   C#8501451     Utica National Insurance Group       2010 ∙ Accounts Payable    Payment 10 of 10                        804
 7/2/2021                 Dearborn Life Insurance Company      2010 ∙ Accounts Payable    Life Insurance ‐ July                  69.89
 7/2/2021                 Principal Life Insurance Company     2010 ∙ Accounts Payable    STD/LTD ‐ July                        161.74
 7/2/2021   DD 7‐2‐21     FundEx Solutions Group LLC           2010 ∙ Accounts Payable                                       52,690.33
 7/2/2021   DD 7‐2‐21 A Aetna                                  2010 ∙ Accounts Payable    7.1.21 ‐ 7.31.21                    7,246.69
 7/2/2021            2009 Juan Roman Tovar Narvaez             2010 ∙ Accounts Payable    Village Fire Station 600            1,474.50
 7/2/2021            2010 Ramon Balderas                       2010 ∙ Accounts Payable                                        2,752.40
 7/2/2021            2011 Nava's Masonry, LLC.                 2010 ∙ Accounts Payable                                        4,128.60
 7/2/2021            2012 Juan Salvador Sanchez Carreon        2010 ∙ Accounts Payable    Womens Hospital of Texas MOB 655    5,898.00
 7/2/2021            2013 ALS Stone                            2010 ∙ Accounts Payable    Sealy Oaks Apartments 688           3,932.00
 7/2/2021            2014 Felicito Hernandez                   2010 ∙ Accounts Payable    Moulton ISD Phase II 304           15,966.30
 7/2/2021            2015 Samuel Cruz                          2010 ∙ Accounts Payable    FBC Public Safety Annex 529         5,599.17
                                        Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 55 of 98


 7/2/2021          2016 Maria De Los Angeles Segovia         2010 ∙ Accounts Payable                                                    4,314.48
 7/6/2021                                                                                  Deposit
 7/6/2021                                                    ‐split‐                       Deposit
 7/6/2021                                                    ‐split‐                       Deposit
 7/6/2021                                                    1390 ∙ Undeposited Funds      Deposit
 7/6/2021               AT&T                                 2010 ∙ Accounts Payable       Monthly Uverse Service 6.16.21 ‐ 7.16.21       145.16
 7/6/2021 dd7‐6‐21      Protective Life Insurance Company    2010 ∙ Accounts Payable                                                      884.92
 7/6/2021          2017 Morrell Masonry Supply Inc.          2010 ∙ Accounts Payable                                                   17,075.45
 7/6/2021          2018 Juan Salvador Sanchez Carreon        2010 ∙ Accounts Payable       Duchesne Academy 733                         1,769.40
 7/6/2021          2019 Guillermo Fernandez                  2010 ∙ Accounts Payable       July Expense Report                              400
 7/6/2021          2020 Sitebox Storage                      2010 ∙ Accounts Payable       Blake Waco 420                                   81.2
 7/6/2021          2021 United Rentals                       2010 ∙ Accounts Payable                                                    2,668.56
 7/7/2021                                                    ‐split‐                       Deposit
 7/7/2021               Ameritas Life Insurance Corp         2010 ∙ Accounts Payable       July ‐ Dental Vision                           590.4
 7/8/2021          2023 Elizabeth Haughton                   2010 ∙ Accounts Payable                                                       500
 7/9/2021                                                    1390 ∙ Undeposited Funds      Deposit
 7/9/2021                                                    1390 ∙ Undeposited Funds      Deposit
 7/9/2021          2024 Deer's Plaster                       2010 ∙ Accounts Payable                                                    3,342.20
 7/9/2021          2025 Maldonado Masonry                    2010 ∙ Accounts Payable       Quiktrip Cleveland 695                       2,595.12
 7/9/2021          2026 German Diaz                          2010 ∙ Accounts Payable       Village Fire Station 762                     1,446.10
 7/9/2021          2027 Juan Salvador Sanchez Carreon        2010 ∙ Accounts Payable       Womens Hospital of Texas MOB 655             3,932.00
 7/9/2021          2028 Samuel Cruz                          2010 ∙ Accounts Payable       FBC Public Safety Annex 529                  6,340.35
 7/9/2021          2029 Alfred Mark Aden                     2010 ∙ Accounts Payable       June                                             250
 7/9/2021          2030 Bailey Williams                      2010 ∙ Accounts Payable       Tacos Flores                                    61.53
 7/9/2021          2034 Kelly Woomer                         2010 ∙ Accounts Payable       June                                            120.4
 7/9/2021          2035 Alexander Soto                       2010 ∙ Accounts Payable       Expense Report ‐ July                           296.9
7/12/2021                                                    ‐split‐                       Deposit
7/12/2021               Alert 360                            2010 ∙ Accounts Payable       Security Alarm Monitering                       57.26
7/12/2021          2036 Innovative Cast Stone                2010 ∙ Accounts Payable       Kroger Pickup #376 615                       1,236.00
7/12/2021          2037 Mastercast, Inc.                     2010 ∙ Accounts Payable       Shops at Summer Park 656                       472.78
7/12/2021          2038 Materials Marketing                  2010 ∙ Accounts Payable       Eastex Shopping Center Bldg C 645                0.65
7/12/2021          2039 Morrell Masonry Supply Inc.          2010 ∙ Accounts Payable                                                   20,059.54
7/13/2021                                                    1390 ∙ Undeposited Funds      Deposit
7/14/2021               Nexus Disposal, LLC                  2010 ∙ Accounts Payable       July                                             91.9
7/14/2021 DD 7‐14‐21    American Express                     2010 ∙ Accounts Payable                                                  276,230.26
7/14/2021          2040 Formwork Services & Supply, LP       2010 ∙ Accounts Payable                                                    1,974.81
7/14/2021          2041 Mastercast, Inc.                     2010 ∙ Accounts Payable                                                    1,405.90
7/14/2021          2042 Morrell Masonry Supply Inc.          2010 ∙ Accounts Payable                                                    7,271.01
7/14/2021          2043 Sitebox Storage                      2010 ∙ Accounts Payable                                                       254.4
7/14/2021          2044 Siteworks Architectural Cast Stone   2010 ∙ Accounts Payable                                                    7,082.04
7/14/2021          2045 Sunstate Equipment Co.               2010 ∙ Accounts Payable                                                      395.13
7/14/2021          2046 Texas Stone Designs, Inc.            2010 ∙ Accounts Payable       Grand at Aliana Phase II 202                   223.93
7/14/2021          2047 United Rentals                       2010 ∙ Accounts Payable                                                    1,430.49
7/15/2021                                                    ‐split‐                       Deposit
7/15/2021                                                    ‐split‐                       Deposit
7/15/2021                                                    6060 ∙ Bank Service Charges   Service Charge                                169.02
                                   Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 56 of 98


7/16/2021                                               ‐split‐                    Deposit
7/16/2021   2049   Bailey Williams                      2010 ∙ Accounts Payable    Tacos Flores                                          63.69
7/16/2021   2050   Maldonado Masonry                    2010 ∙ Accounts Payable    Quiktrip Cleveland 695                             1,228.75
7/16/2021   2051   Maria De Los Angeles Segovia         2010 ∙ Accounts Payable                                                       6,438.65
7/16/2021   2052   German Diaz                          2010 ∙ Accounts Payable    Village Fire Station 762                           2,359.20
7/16/2021   2053   Juan Salvador Sanchez Carreon        2010 ∙ Accounts Payable    Womens Hospital of Texas MOB 655                   7,372.50
7/16/2021   2054   Deer's Plaster                       2010 ∙ Accounts Payable    215 Westheimer 192                                 1,966.00
7/16/2021   2056   Julio Nava Rubio                     2010 ∙ Accounts Payable    Memorial Self Storage 289                          1,343.96
7/16/2021   2057   Samuel Cruz                          2010 ∙ Accounts Payable    FBC Public Safety Annex 529                        4,620.10
7/16/2021   2058   Juan Roman Tovar Narvaez             2010 ∙ Accounts Payable    Village Fire Station 600                           1,474.50
7/16/2021   2059   Carlos Amaya Santos                  2010 ∙ Accounts Payable                                                       3,637.10
7/19/2021                                               ‐split‐                    Deposit
7/19/2021                                               1390 ∙ Undeposited Funds   Deposit
7/20/2021   2060   D. Kevin McCorkindale                2010 ∙ Accounts Payable                                                           500
7/20/2021   2061   Samuel Cruz                          2010 ∙ Accounts Payable    FBC Public Safety Annex 529                            983
7/20/2021   2062   Genaro Guerrero                      2010 ∙ Accounts Payable    July                                                 116.39
7/20/2021   2063   Cadence Rebar Services, LLC.         2010 ∙ Accounts Payable    Quiktrip Cleveland 697                                 300
7/20/2021   2064   HDS White Cap Construction Supply    2010 ∙ Accounts Payable    Quiktrip Cleveland 755                               149.39
7/20/2021   2065   Mastercast, Inc.                     2010 ∙ Accounts Payable                                                       2,978.29
7/20/2021   2066   Premier Plastering Supply, LTD       2010 ∙ Accounts Payable    Dryden Apartments 726                                102.84
7/20/2021   2067   Safway Services, LLC                 2010 ∙ Accounts Payable    3rd Storm Water Pump Station 672                     250.06
7/20/2021   2068   Sitebox Storage                      2010 ∙ Accounts Payable    NCISD Technology Bldg 668                            411.36
7/20/2021   2069   United Rentals                       2010 ∙ Accounts Payable                                                       2,926.41
7/20/2021   2070   United Tool & Fastener               2010 ∙ Accounts Payable                                                         446.06
7/20/2021   2071   Morrell Masonry Supply Inc.          2010 ∙ Accounts Payable                                                      14,009.55
7/20/2021   2072   Upchurch Kimbrough Co.               2010 ∙ Accounts Payable    Dr Cho New Office Bldg 39                          9,277.03
7/21/2021                                               1390 ∙ Undeposited Funds   Deposit
7/22/2021                                               1390 ∙ Undeposited Funds   Deposit
7/22/2021   2073   Kelly Woomer                         2010 ∙ Accounts Payable    July                                                  65.46
7/22/2021   2074   Maldonado Masonry                    2010 ∙ Accounts Payable    Quiktrip Cleveland 695                             5,529.37
7/22/2021   2075   Samuel Cruz                          2010 ∙ Accounts Payable    FBC Public Safety Annex 529                        2,753.86
7/22/2021   2076   Maria De Los Angeles Segovia         2010 ∙ Accounts Payable    Prairie View Fire Station 719                      3,623.58
7/22/2021   2077   Juan Salvador Sanchez Carreon        2010 ∙ Accounts Payable    Womens Hospital of Texas MOB 655                   9,338.50
7/22/2021   2078   ALS Stone                            2010 ∙ Accounts Payable    Sealy Oaks Apartments 688                          2,457.50
7/22/2021   2079   Ramon Balderas                       2010 ∙ Accounts Payable    Fire Station Missouri City 620                        393.2
7/22/2021   2080   Nava's Masonry, LLC.                 2010 ∙ Accounts Payable                                                       5,473.88
7/22/2021   2081   Juan Roman Tovar Narvaez             2010 ∙ Accounts Payable                                                       2,949.00
7/22/2021   2082   A‐A‐A Natural Stone                  2010 ∙ Accounts Payable                                                       9,076.05
7/22/2021   2083   Nichiha                              2010 ∙ Accounts Payable    Kohls Cypress 540                                  5,285.08
7/22/2021   2084   Sitebox Storage                      2010 ∙ Accounts Payable                                                         790.23
7/22/2021   2085   Siteworks Architectural Cast Stone   2010 ∙ Accounts Payable    Eastex Shopping Center 766                        22,942.58
7/22/2021   2086   United Tool & Fastener               2010 ∙ Accounts Payable    Kohls Cypress 757                                    242.69
7/22/2021   2087   Upchurch Kimbrough Co.               2010 ∙ Accounts Payable    LDS Bridgeland 218                                 1,757.50
7/22/2021   2088   Morrell Masonry Supply Inc.          2010 ∙ Accounts Payable                                                       3,106.01
7/22/2021   2090   Prime Tech Consultants, LLC          2010 ∙ Accounts Payable    IT‐ Prime Tech Consultants                         2,930.87
7/23/2021   2089   Maria Corral                         2010 ∙ Accounts Payable    Office Cleaning ‐ June 11 and 25, July 9 and 23        500
                                            Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 57 of 98


7/23/2021           2091 German Diaz                         2010 ∙ Accounts Payable            Village Fire Station 762             3,145.60
7/28/2021                                                    ‐split‐                            Deposit
7/28/2021           2092 Guillermo Fernandez                 2010 ∙ Accounts Payable            August Expense Report                    400
7/28/2021                                                    1002 ∙ Bank of America ‐ Payroll   Funds Transfer                     100,000.00
7/29/2021                                                    1390 ∙ Undeposited Funds           Deposit
7/29/2021           2093    A‐A‐A Natural Stone              2010 ∙ Accounts Payable                                                 7,851.13
7/29/2021           2094    Bailey Williams                  2010 ∙ Accounts Payable            Phone Reimbursement August                 90
7/29/2021           2095    Carlos Fierros                   2010 ∙ Accounts Payable            July                                    92.33
7/29/2021           2096    Rene Molina                      2010 ∙ Accounts Payable            July                                     470
7/29/2021           2097    Roman Guerra                     2010 ∙ Accounts Payable            July                                    614.5
7/29/2021           2098    Julio Nava Rubio                 2010 ∙ Accounts Payable            Grand at Aliana Phase II 441         1,007.08
7/29/2021           2099    Nava's Masonry, LLC.             2010 ∙ Accounts Payable                                                 7,569.10
7/29/2021           2100    Juan Salvador Sanchez Carreon    2010 ∙ Accounts Payable            Womens Hospital of Texas MOB 655     9,338.50
7/29/2021           2101    Felicito Hernandez               2010 ∙ Accounts Payable            VOID:
7/29/2021           2102    Roberto Adame Fraire             2010 ∙ Accounts Payable                                                 7,741.12
7/29/2021           2103    Maria De Los Angeles Segovia     2010 ∙ Accounts Payable            VOID:
7/29/2021           2104    Juan Roman Tovar Narvaez         2010 ∙ Accounts Payable            Village Fire Station 600             1,301.25
7/29/2021           2105    Deer's Plaster                   2010 ∙ Accounts Payable                                                 2,704.14
7/29/2021           2106    Maldonado Masonry                2010 ∙ Accounts Payable            Quiktrip Cleveland 695               4,300.62
7/29/2021           2107    Felicito Hernandez               2010 ∙ Accounts Payable                                                 9,992.85
7/30/2021                                                    1390 ∙ Undeposited Funds           Deposit
7/30/2021            2108   YingMing Zhou                    2010 ∙ Accounts Payable            July                                   560.59
7/30/2021            2109   Upchurch Kimbrough Co.           2010 ∙ Accounts Payable                                                11,914.70
7/30/2021            2110   Premier Plastering Supply, LTD   2010 ∙ Accounts Payable            Prairie View Fire Station 650           112.7
7/30/2021            2111   Morrell Masonry Supply Inc.      2010 ∙ Accounts Payable                                                 2,413.38
7/30/2021            2112   Elizabeth Haughton               2010 ∙ Accounts Payable                                                     120
7/30/2021            2113   Phillip Luttrell                 2010 ∙ Accounts Payable            July                                   842.81
7/30/2021            2114   Mastercast, Inc.                 2010 ∙ Accounts Payable            Prairie View Fire Station 609           54.95
7/30/2021            2115   Morrell Masonry Supply Inc.      2010 ∙ Accounts Payable                                                 1,592.14
7/30/2021            2116   Consuelo Cox                     2010 ∙ Accounts Payable            July                                   502.54
7/30/2021            2117   Maria De Los Angeles Segovia     2010 ∙ Accounts Payable                                                 4,350.04
 8/1/2021   8‐1‐21 DD       FundEx Solutions Group LLC       2010 ∙ Accounts Payable                                                52,690.33
 8/1/2021   ACH 8‐2‐21      GWS Development LLC              2010 ∙ Accounts Payable                                                 5,000.00
 8/1/2021   C1885875792     Cincinnati Insurance Company     2010 ∙ Accounts Payable            Financed portion 10 of 10                218
 8/2/2021            2118   Adam Guevara                     2010 ∙ Accounts Payable            VOID:
 8/3/2021                                                    1390 ∙ Undeposited Funds           Deposit
 8/3/2021           2119Fullscope Pest Control               2010 ∙ Accounts Payable            Full Scope Pest Control July            88.77
 8/3/2021           2120Kelly Communications                 2010 ∙ Accounts Payable            Business Cards                         118.25
 8/3/2021           2121Water Alternative                    2010 ∙ Accounts Payable                                                    67.85
 8/3/2021           2122Adam Guevara                         2010 ∙ Accounts Payable                                                 1,111.17
 8/3/2021   P6675814    Utica National Insurance Group       2010 ∙ Accounts Payable            Payment 10 of 10                         793
 8/4/2021               Ameritas Life Insurance Corp         2010 ∙ Accounts Payable            July ‐ Dental Vision                    590.4
 8/4/2021               Aetna                                2010 ∙ Accounts Payable            8.1.21 ‐ 8.30.21                     7,246.69
 8/4/2021               Dearborn Life Insurance Company      2010 ∙ Accounts Payable            Life Insurance ‐ July                   54.53
 8/4/2021    9205920592 Protective Life Insurance Company    2010 ∙ Accounts Payable                                                   884.92
 8/6/2021                                                    1390 ∙ Undeposited Funds           Deposit
                                         Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 58 of 98


 8/6/2021                Alert 360                            2010 ∙ Accounts Payable    Security Alarm Monitering                                                 57.26
 8/6/2021                Alert 360                            2010 ∙ Accounts Payable    Security Alarm Monitering                                                 57.26
 8/6/2021         2123   Alfred Mark Aden                     2010 ∙ Accounts Payable    July                                                                       250
 8/6/2021         2124   Philip McDaniel                      2010 ∙ Accounts Payable    July Expense Report                                                       705.1
 8/6/2021         2125   Apex Stone, LLC.                     2010 ∙ Accounts Payable    Long Leaf 350                                                          1,593.44
 8/6/2021         2126   ALS Stone                            2010 ∙ Accounts Payable    Sealy Oaks Apartments 688                                              3,637.10
 8/6/2021         2127   Felicito Hernandez                   2010 ∙ Accounts Payable                                                                           7,618.25
 8/6/2021         2128   Juan Salvador Sanchez Carreon        2010 ∙ Accounts Payable    Womens Hospital of Texas MOB 655                                       9,830.00
 8/6/2021         2129   Maldonado Masonry                    2010 ∙ Accounts Payable    Quicktrip Cleveland 695                                                9,833.07
 8/6/2021         2130   Maria De Los Angeles Segovia         2010 ∙ Accounts Payable                                                                           3,833.70
 8/6/2021         2131   Nava's Masonry, LLC.                 2010 ∙ Accounts Payable                                                                          14,745.00
 8/6/2021         2132   Roberto Adame Fraire                 2010 ∙ Accounts Payable    Fletcher Morgan Elementary 604                                         7,864.00
 8/6/2021         2133   Samuel Cruz                          2010 ∙ Accounts Payable    FBC Public Safety 529                                                  2,798.26
 8/6/2021         2134   Deer's Plaster                       2010 ∙ Accounts Payable                                                                           5,898.00
 8/6/2021         2136   German Diaz                          2010 ∙ Accounts Payable    Village Fire Station 762                                                 893.42
 8/9/2021                                                     ‐split‐                    Deposit
 8/9/2021                AT&T                                 2010 ∙ Accounts Payable    Monthly Uverse Service 7.16.21 ‐ 8.16.21                                145.16
8/10/2021                                                     1390 ∙ Undeposited Funds   Deposit
8/10/2021                Formwork Services & Supply, LP       2010 ∙ Accounts Payable    QuickBooks generated zero amount transaction for bill payment stub
8/10/2021                Nexus Disposal, LLC                  2010 ∙ Accounts Payable    August                                                                     91.9
8/10/2021         2137   Betco Scaffolds                      2010 ∙ Accounts Payable                                                                              672.1
8/10/2021         2138   Diligent Delivery Systems            2010 ∙ Accounts Payable    Sealy Oaks Apartments                                                     25.74
8/10/2021         2139   Mastercast, Inc.                     2010 ∙ Accounts Payable                                                                             500.21
8/10/2021         2140   Mustang Rental Services              2010 ∙ Accounts Payable    Rooms To Go Pearland 327                                                 272.88
8/10/2021         2141   Premier Plastering Supply, LTD       2010 ∙ Accounts Payable                                                                              197.8
8/10/2021         2142   Sitebox Storage                      2010 ∙ Accounts Payable                                                                             438.43
8/10/2021         2143   Siteworks Architectural Cast Stone   2010 ∙ Accounts Payable    Sealy Oaks Apartments 768                                                515.44
8/10/2021         2144   Morrell Masonry Supply Inc.          2010 ∙ Accounts Payable                                                                          10,245.93
8/10/2021         2146   Morrell Masonry Supply Inc.          2010 ∙ Accounts Payable                                                                           6,852.24
8/13/2021                                                     ‐split‐                    Deposit
8/13/2021 DD8‐13‐21      American Express                     2010 ∙ Accounts Payable    June/July                                                            159,956.36
8/13/2021         2147   Deer's Plaster                       2010 ∙ Accounts Payable    Blake Waco 395                                                           706.87
8/13/2021         2148   ALS Stone                            2010 ∙ Accounts Payable    Sealy Oaks Apartments 688                                              4,915.00
8/13/2021         2149   Roberto Adame Fraire                 2010 ∙ Accounts Payable                                                                           8,502.95
8/13/2021         2150   Juan Salvador Sanchez Carreon        2010 ∙ Accounts Payable    Womens Hospital of Texas MOB 655                                       8,847.00
8/13/2021         2151   Nava's Masonry, LLC.                 2010 ∙ Accounts Payable                                                                          21,134.50
8/13/2021         2152   Felicito Hernandez                   2010 ∙ Accounts Payable    Dryden Apartments 810                                                  5,898.00
8/13/2021         2153   Maria De Los Angeles Segovia         2010 ∙ Accounts Payable                                                                           4,816.70
8/13/2021         2154   Juan Roman Tovar Narvaez             2010 ∙ Accounts Payable                                                                           6,958.66
8/13/2021         2155   Maldonado Masonry                    2010 ∙ Accounts Payable    Quiktrip Cleveland 695                                                 8,661.97
8/13/2021         2156   D. Kevin McCorkindale                2010 ∙ Accounts Payable                                                                               500
8/13/2021         2157   Morrell Masonry Supply Inc.          2010 ∙ Accounts Payable                                                                           2,669.31
8/16/2021                                                     ‐split‐                    Deposit
8/16/2021                                                     1390 ∙ Undeposited Funds   Deposit
8/16/2021         2159   Morrell Masonry Supply Inc.          2010 ∙ Accounts Payable                                                                           5,771.25
8/17/2021 ACH 8‐17‐21    Prime Tech Consultants, LLC          2010 ∙ Accounts Payable                                                                           7,579.94
                                            Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 59 of 98


8/17/2021                                                        1002 ∙ Bank of America ‐ Payroll   Funds Transfer                              50,000.00
8/18/2021   Wire 8‐18‐2     Byman & Associates                   2010 ∙ Accounts Payable                                                        15,000.00
8/19/2021                                                        1390 ∙ Undeposited Funds           Deposit
8/19/2021           2160 Doxey & Associates                      2010 ∙ Accounts Payable                                                         4,807.50
8/20/2021                                                        1390 ∙ Undeposited Funds           Deposit
8/20/2021                                                        1390 ∙ Undeposited Funds           Deposit
8/20/2021           2161    Roberto Adame Fraire                 2010 ∙ Accounts Payable                                                         6,782.70
8/20/2021           2163    Cross Accounting Solutions           2010 ∙ Accounts Payable                                                5110         800
8/20/2021           2164    Hotchkiss Insurance                  2010 ∙ Accounts Payable                                                           367.51
8/20/2021           2165    Jaime Vasquez                        2010 ∙ Accounts Payable                                                             840
8/20/2021           2166    Juan Roman Tovar Narvaez             2010 ∙ Accounts Payable            Village Fire Station 600                     7,864.00
8/20/2021           2167    Nava's Masonry, LLC.                 2010 ∙ Accounts Payable                                                        23,985.20
8/20/2021           2168    Felicito Hernandez                   2010 ∙ Accounts Payable                                                        10,075.75
8/20/2021           2169    Samuel Cruz                          2010 ∙ Accounts Payable            FBC Public Safety Annex 529                  1,963.30
8/20/2021           2170    Maria De Los Angeles Segovia         2010 ∙ Accounts Payable                                                         4,340.44
8/20/2021           2171    Juan Salvador Sanchez Carreon        2010 ∙ Accounts Payable            Women's Hospital of Texas MOB 655            9,338.50
8/20/2021           2172    Oscar Mauricio Romero Escalante      2010 ∙ Accounts Payable                                                         4,915.00
8/20/2021           2173    CMC Steel Fabricators, Inc.          2010 ∙ Accounts Payable            3rd Storm Water Pump Station 509                175.7
8/20/2021           2174    Formwork Services & Supply, LP       2010 ∙ Accounts Payable            3rd Storm Water Pump Station 674                 3.56
8/20/2021           2175    Mastercast, Inc.                     2010 ∙ Accounts Payable                                                        13,663.73
8/20/2021           2176    Mustang Rental Services              2010 ∙ Accounts Payable            RTG Pearland 214                             2,070.29
8/20/2021           2177    Safway Services, LLC                 2010 ∙ Accounts Payable            3rd Storm Water Pump Station 672               250.06
8/20/2021           2178    Sitebox Storage                      2010 ∙ Accounts Payable            Women's Hospital of Texas MOB 740              714.46
8/20/2021           2179    Siteworks Architectural Cast Stone   2010 ∙ Accounts Payable                                                        29,933.98
8/20/2021           2180    United Tool & Fastener               2010 ∙ Accounts Payable                                                           620.63
8/20/2021           2181    Upchurch Kimbrough Co.               2010 ∙ Accounts Payable            VOID: Conroe MOB 500
8/20/2021           2182    Morrell Masonry Supply Inc.          2010 ∙ Accounts Payable                                                        13,144.94
8/20/2021           2183    Alfred Mark Aden                     2010 ∙ Accounts Payable            August                                           250
8/23/2021                                                        ‐split‐                            Deposit
8/23/2021           2184 Greg Schoener                           2010 ∙ Accounts Payable            Consulting                                      437.5
8/24/2021   ACH 8‐24‐21 Prime Tech Consultants, LLC              2010 ∙ Accounts Payable                                                           925.54
8/24/2021   ACH8‐24‐21 GWS Development LLC                       2010 ∙ Accounts Payable                                                         5,150.00
8/25/2021                                                        1390 ∙ Undeposited Funds           Deposit
8/25/2021            2185 Kelly Woomer                           2010 ∙ Accounts Payable            August                                         93.37
8/25/2021            2186 Philip McDaniel                        2010 ∙ Accounts Payable            August Expense Report                         623.64
8/26/2021   DB 8‐26‐21    BHG ‐ Bankers HealthCare Group         2010 ∙ Accounts Payable                                                          580.67
8/27/2021                                                        ‐split‐                            Deposit
8/27/2021   DD 2‐27‐21      American Express                     2010 ∙ Accounts Payable            June/July                                  170,009.25
8/27/2021            2187   Carlos Fierros                       2010 ∙ Accounts Payable            August                                          92.33
8/27/2021            2188   Jaime Vasquez                        2010 ∙ Accounts Payable                                                         1,673.64
8/27/2021            2189   YingMing Zhou                        2010 ∙ Accounts Payable            August                                         560.55
8/27/2021            2190   Greg Schoener                        2010 ∙ Accounts Payable            Consulting Services                          1,762.50
8/27/2021            2191   JLP Construction                     2010 ∙ Accounts Payable                                                         1,852.67
8/27/2021            2192   Wiliam Donaldo Martinez              2010 ∙ Accounts Payable            FBC South Post Oak 856                          589.8
8/27/2021            2193   Oscar Mauricio Romero Escalante      2010 ∙ Accounts Payable                                                         9,785.16
8/27/2021            2194   Nava's Masonry, LLC.                 2010 ∙ Accounts Payable                                                        28,507.00
                                         Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 60 of 98


8/27/2021          2195   Juan Roman Tovar Narvaez            2010 ∙ Accounts Payable                                                             8,791.23
8/27/2021          2196   ALS Stone                           2010 ∙ Accounts Payable                 Sealy Oaks Apartments 688                   2,457.50
8/27/2021          2197   Maria De Los Angeles Segovia        2010 ∙ Accounts Payable                 Conroe MOB 831                              5,160.75
8/27/2021          2198   Juan Salvador Sanchez Carreon       2010 ∙ Accounts Payable                                                             9,603.91
8/27/2021          2199   Alaquines Masonry                   2010 ∙ Accounts Payable                 Baytown Animal Shelter 827                  2,949.25
8/27/2021          2200   Roberto Adame Fraire                2010 ∙ Accounts Payable                                                             5,898.00
8/30/2021                                                     1390 ∙ Undeposited Funds                Deposit
8/30/2021                 Aetna                               2010 ∙ Accounts Payable                 9.1.21 ‐ 9.30.21                            6,965.61
8/30/2021 ACH 8‐30‐21     Dore Rothberg McKay, P.C.           2010 ∙ Accounts Payable                                                             2,863.77
8/30/2021          2201   Rene Molina                         2010 ∙ Accounts Payable                 August                                          470
8/30/2021          2202   Phillip Luttrell                    2010 ∙ Accounts Payable                 August                                      1,176.43
8/30/2021          2203   Andrew D. Starks                    2010 ∙ Accounts Payable                 August                                        580.34
8/30/2021          2204   Consuelo Cox                        2010 ∙ Accounts Payable                 August                                        541.62
8/30/2021          2205   Water Alternative                   2010 ∙ Accounts Payable                 7/23 ‐ 8/20 Water                               72.2
8/30/2021           273                                       2643 ∙ SBA 30 Yr Working capital Loan   Payback SBA disaster loan                 150,000.00
8/31/2021                 Ameritas Life Insurance Corp        2010 ∙ Accounts Payable                 September ‐ Dental Vision                       436
8/31/2021          2206   Constellation                       2010 ∙ Accounts Payable                 Electric Bill ‐ 7/26 ‐ 8/24/21                524.82
8/31/2021          2207   Maria Corral                        2010 ∙ Accounts Payable                 Office Cleaning ‐ August 7 and 21               250
8/31/2021          2208   Morrell Masonry Supply Inc.         2010 ∙ Accounts Payable                                                               372.01
8/31/2021          2209   Genaro Guerrero                     2010 ∙ Accounts Payable                 Aug                                           116.39
8/31/2021          2211   Michael Morreale                    2010 ∙ Accounts Payable                                                                536.9
 9/1/2021 DD 9‐1‐21       FundEx Solutions Group LLC          2010 ∙ Accounts Payable                                                            52,690.33
 9/1/2021 PRO 9‐1‐21      Protective Life Insurance Company   2010 ∙ Accounts Payable                                                               884.92
 9/1/2021           273                                       2020 ∙ Visa ‐Amex                       American Express refund for credits due
                                        Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 61 of 98


Statement of Financial Affairs #4
                                                             Register: 1310 ∙ Employee Advances
                                                           From 07/01/2020 through 09/01/2021
                                                             Sorted by: Date, Type, Number/Ref
Date      Ref.    Payee              Account                                              Memo                                                             Decrease C Increase Balance
 9/9/2020       1                    2640 ∙ Note Payable‐ FundEx [split]                  M Morreale payment fo earnest money on close                      5,000.00              ‐5,000.00
 9/9/2020       2                    6300 ∙ Other Expense:6399 ∙ Closing Costs [split]    Amounts paid by MM for closing                                    9,671.33             ‐14,671.33
9/10/2020 Wire 1 Michael Morreale    1001 ∙ Bank of America ‐ Operating                   Advance for closing costs paid by Morreale for purchase of GWS               50,000.00 35,328.67
9/28/2020 ACH     Michael Morreale   1002 ∙ Bank of America ‐ Payroll                     repayment of advance for expenses                                35,328.67                      0
 Debtor 1
                               Case 21-32914 Document 1 Filed in TXSB on 09/01/21CasePage    62 of 98
                                                                                      number (if known)
                          First Name            Middle Name               Last Name

 5.1.
        Creditor's name


        Street




        City                           State     ZIP Code



 6.     Setoffs
        List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the debtor
        without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.
        ✔None
        ❑
         Creditor’s name and address                            Description of the action creditor took                        Date action was           Amount
                                                                                                                               taken

 6.1.
        Creditor's name
                                                                 XXXX–
        Street




        City                           State     ZIP Code




 Part 3: Legal Actions or Assignments
 7.     Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
        List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any capacity
         —within 1 year before filing this case.
        ✔None
        ❑
 7.1.    Case title                                 Nature of case                              Court or agency's name and address                       Status of case

                                                                                                                                                        ❑Pending
                                                                                              Name
                                                                                                                                                        ❑On appeal
         Case number                                                                                                                                    ❑Concluded
                                                                                              Street




                                                                                              City                           State     ZIP Code



 8.     Assignments and receivership
        List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a receiver,
        custodian, or other court-appointed officer within 1 year before filing this case.
        ✔None
        ❑




Official Form 207                                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                    page 3
 Debtor 1
                              Case 21-32914 Document 1 Filed in TXSB on 09/01/21CasePage    63 of 98
                                                                                     number (if known)
                        First Name              Middle Name                 Last Name

 8.1.     Custodian’s name and address                         Description of the property                             Value


         Custodian’s name
                                                               Case title                                              Court name and address
         Street
                                                                                                                      Name

                                                               Case number                                            Street
         City                          State     ZIP Code



                                                               Date of order or assignment                            City                          State     ZIP Code




 Part 4: Certain Gifts and Charitable Contributions
 9.      List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the gifts to
         that recipient is less than $1,000
         ✔None
         ❑
 9.1.     Recipient’s name and address                          Description of the gifts or contributions                      Dates given          Value


         Recipient’s name


         Street




         City                          State     ZIP Code


          Recipient’s relationship to debtor




 Part 5: Certain Losses
 10. All losses from fire, theft, or other casualty within 1 year before filing this case.
         ✔None
         ❑
           Description of the property lost and how the            Amount of payments received for the loss                          Date of loss       Value of property
           loss occurred                                           If you have received payments to cover the loss, for                                 lost
                                                                   example, from insurance, government compensation, or
                                                                   tort liability, list the total received.
                                                                   List unpaid claims on Official Form 106A/B (Schedule A/B:
                                                                   Assets – Real and Personal Property).


 10.1.




 Part 6: Certain Payments or Transfers
 11. Payments related to bankruptcy
         List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to
         another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.
         ❑None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                  page 4
 Debtor 1
                              Case 21-32914 Document 1 Filed in TXSB on 09/01/21CasePage    64 of 98
                                                                                     number (if known)
                        First Name              Middle Name                Last Name

 11.1.    Who was paid or who received the transfer?                   If not money, describe any property transferred             Dates                 Total amount or
                                                                                                                                                         value

         Byman & Associates, PLLC                                     Attorney’s Fee                                              08/18/2021                       $15,000.00


          Address

         7924 Broadway Suite 104
         Street


         Pearland, TX 77581
         City                          State     ZIP Code


          Email or website address



          Who made the payment, if not debtor?




 12. Self-settled trusts of which the debtor is a beneficiary
         List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a self-settled
         trust or similar device.
         Do not include transfers already listed on this statement.
         ✔None
         ❑
 12.1.     Name of trust or device                                Describe any property transferred                              Dates transfers         Total amount or
                                                                                                                                 were made               value




           Trustee




 13. Transfers not already listed on this statement
         List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the debtor within 2 years before
         the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both outright transfers and
         transfers made as security. Do not include gifts or transfers previously listed on this statement.
         ✔None
         ❑
 13.1.    Who received the transfer?                             Description of property transferred or payments                  Date transfer         Total amount or
                                                                 received or debts paid in exchange                               was made              value




          Address


         Street




         City                          State     ZIP Code


          Relationship to debtor




Official Form 207                                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                   page 5
 Debtor 1
                              Case 21-32914 Document 1 Filed in TXSB on 09/01/21CasePage    65 of 98
                                                                                     number (if known)
                         First Name             Middle Name              Last Name

 Part 7: Previous Locations
 14. Previous addresses
         List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
         ✔Does not apply
         ❑
          Address                                                                                                  Dates of occupancy

 14.1.                                                                                                            From                       To
         Street


         City                          State     ZIP Code




 Part 8: Health Care Bankruptcies
 15. Health Care bankruptcies
         Is the debtor primarily engaged in offering services and facilities for:
          —diagnosing or treating injury, deformity, or disease, or
          —providing any surgical, psychiatric, drug treatment, or obstetric care?
         ✔No. Go to Part 9.
         ❑
         ❑Yes. Fill in the information below.
          Facility name and address                         Nature of the business operation, including type of services the             If debtor provides meals
                                                            debtor provides                                                              and housing, number of
                                                                                                                                         patients in debtor’s care

 15.1.
         Facility name


         Street                                             Location where patient records are maintained(if different from facility     How are records kept?
                                                            address). If electronic, identify any service provider.
         City                     State     ZIP Code                                                                                    Check all that apply:
                                                                                                                                        ❑Electronically
                                                                                                                                        ❑Paper


 Part 9: Personally Identifiable Information

 16. Does the debtor collect and retain personally identifiable information of customers?
         ✔ No.
         ❑
         ❑Yes. State the nature of the information collected and retained.
                  Does the debtor have a privacy policy about that information?
                  ❑No
                  ❑Yes
 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or other pension or profit-
     sharing plan made available by the debtor as an employee benefit?
         ❑No. Go to Part 10.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 6
 Debtor 1
                              Case 21-32914 Document 1 Filed in TXSB on 09/01/21CasePage    66 of 98
                                                                                     number (if known)
                        First Name             Middle Name               Last Name

        ✔Yes. Does the debtor serve as plan administrator?
        ❑
              ❑No. Go to Part 10.
              ✔Yes. Fill in below:
              ❑
                      Name of plan                                                                           Employer identification number of the plan

                     Trajextori Company 401k plan                                                           EIN: 8 5 – 1 8 0 0 2 3 0

                       Has the plan been terminated?
                        ✔ No
                        ❑
                        ❑Yes


 Part 10: Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
 18. Closed financial accounts
        Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold, moved, or
        transferred?
        Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses, cooperatives,
        associations, and other financial institutions.
        ✔None
        ❑
         Financial institution name and address              Last 4 digits of account          Type of account              Date account was              Last balance
                                                             number                                                         closed, sold, moved,          before closing
                                                                                                                            or transferred                or transfer

 18.1                                                        XXXX–                            ❑Checking
        Name
                                                                                              ❑Savings
                                                                                              ❑Money market
                                                                                              ❑Brokerage
        Street


                                                                                              ❑Other
        City                         State   ZIP Code
 19. Safe deposit boxes
        List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.
        ✔None
        ❑
 19.1    Depository institution name and address             Names of anyone with access to it               Description of the contents                    Does debtor
                                                                                                                                                            still have it?

                                                                                                                                                           ❑    No
        Name
                                                                                                                                                           ❑   Yes
        Street

                                                             Address

        City                         State   ZIP Code


 20. Off-premises storage
        List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which the debtor
        does business.
        ✔None
        ❑




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                    page 7
 Debtor 1
                               Case 21-32914 Document 1 Filed in TXSB on 09/01/21CasePage    67 of 98
                                                                                      number (if known)
                         First Name              Middle Name                Last Name

 20.1     Facility name and address                               Names of anyone with access to it           Description of the contents                   Does debtor
                                                                                                                                                            still have it?

                                                                                                                                                           ❑    No
         Name
                                                                                                                                                           ❑   Yes
         Street

                                                                  Address

         City                         State     ZIP Code




 Part 11: Property the Debtor Holds or Controls That the Debtor Does Not Own
 21. Property held for another
         List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list leased or
         rented property.
         ✔None
         ❑
          Owner’s name and address                                      Location of the property                     Description of the property                      Value


         Name


         Street




         City                           State    ZIP Code




 Part 12: Details About Environmental Information


 For the purpose of Part 12, the following definitions apply:
        Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
        affected (air, land, water, or any other medium).
        Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned, operated,
        or utilized.
        Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly harmful
        substance.

 Report all notices, releases, and proceedings known, regardless of when they occurred.

 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
         ✔ No
         ❑
         ❑Yes. Provide details below.
          Case title                                        Court or agency name and address                        Nature of the case                               Status of case

                                                                                                                                                                  ❑Pending
          Case number
                                                           Name
                                                                                                                                                                  ❑On appeal
                                                                                                                                                                  ❑Concluded
                                                           Street




                                                           City                         State   ZIP Code




Official Form 207                                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                   page 8
 Debtor 1
                              Case 21-32914 Document 1 Filed in TXSB on 09/01/21CasePage    68 of 98
                                                                                     number (if known)
                        First Name             Middle Name              Last Name
 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an environmental
     law?
         ✔ No
         ❑
         ❑Yes. Provide details below.
          Site name and address                         Governmental unit name and address                       Environmental law, if known                    Date of notice


         Name                                          Name


         Street                                        Street




         City                   State   ZIP Code       City                          State   ZIP Code

 24. Has the debtor notified any governmental unit of any release of hazardous material?
         ✔ No
         ❑
         ❑Yes. Provide details below.
          Site name and address                         Governmental unit name and address                       Environmental law, if known                    Date of notice


         Name                                          Name


         Street                                        Street




         City                   State   ZIP Code       City                          State   ZIP Code




 Part 13: Details About the Debtor’s Business or Connections to Any Business


 25. Other businesses in which the debtor has or has had an interest
         List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case. Include this information
         even if already listed in the Schedules.
         ✔None
         ❑
          Business name and address                     Describe the nature of the business                              Employer Identification number
                                                                                                                         Do not include Social Security number or ITIN.
 25.1.
                                                                                                                        EIN:        –
         Name
                                                                                                                         Dates business existed
         Street
                                                                                                                        From                   To



         City                   State   ZIP Code


 26. Books, records, and financial statements
 26a.    List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
         ❑None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                page 9
 Debtor 1
                              Case 21-32914 Document 1 Filed in TXSB on 09/01/21CasePage    69 of 98
                                                                                     number (if known)
                         First Name            Middle Name              Last Name

           Name and address                                                                                        Dates of service

 26a.1. Doxey & Associates                                                                                        From 9/2020         To present
        Name
          505 Bastrop St Apt 501
          Street



          Houston, TX 77003-2237
          City                                               State                     ZIP Code


 26b.     List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial
          statement within 2 years before filing this case.
          ✔None
          ❑
           Name and address                                                                                        Dates of service

 26b.1.
                                                                                                                  From                To
          Name


          Street




          City                                               State                     ZIP Code


 26c.     List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
          ✔None
          ❑
           Name and address                                                                                        If any books of account and records are
                                                                                                                   unavailable, explain why
 26c.1.


          Name


          Street




          City                                               State                     ZIP Code

 26d.     List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
          financial statement within 2 years before filing this case.
          ❑None
           Name and address

 26d.1. Fundex Solutions Group LLC
        Name
          201 Solar St
          Street



          Syracuse, NY 13204-1425
          City                                               State                     ZIP Code


 27. Inventories
        Have any inventories of the debtor’s property been taken within 2 years before filing this case?
        ✔ No
        ❑
        ❑Yes. Give the details about the two most recent inventories.




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
 Debtor 1
                              Case 21-32914 Document 1 Filed in TXSB on 09/01/21CasePage    70 of 98
                                                                                     number (if known)
                         First Name            Middle Name               Last Name

          Name of the person who supervised the taking of the inventory                                  Date of             The dollar amount and basis (cost, market, or
                                                                                                         inventory           other basis) of each inventory




          Name and address of the person who has possession of inventory records

 27.1.
         Name


         Street




         City                                          State                 ZIP Code

 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in control of
     the debtor at the time of the filing of this case.
          Name                               Address                                                              Position and nature of any interest         % of interest, if any


         Morreale, Michael A.               1913 Du Barry Ln Houston, TX 77018-5063                              President/Owner,                                         100.00 %

 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control of the
     debtor, or shareholders in control of the debtor who no longer hold these positions?
         ✔ No
         ❑
         ❑Yes. Identify below.
          Name                               Address                                                           Position and nature of any             Period during which
                                                                                                               interest                               position or interest was held


                                                                                                           ,                                           From
                                                                                                                                                       To

 30. Payments, distributions, or withdrawals credited or given to insiders
         Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans, credits on
         loans, stock redemptions, and options exercised?
         ❑No
         ✔Yes. Identify below.
         ❑
          Name and address of recipient                                              Amount of money or description and              Dates                    Reason for providing
                                                                                     value of property                                                        the value


 30.1. Morreale, Michael A.                                                                                           $185,000      Prior 12 months
       Name
         18811 Intercontinental Crossing Dr
         Street



         Houston, TX 77073-5012
         City                                        State          ZIP Code


          Relationship to debtor

         President

 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
         ✔ No
         ❑
         ❑Yes. Identify below.
                Name of the parent corporation                                                             Employer Identification number of the parent corporation

                                                                                                          EIN:          –


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                   page 11
 Debtor 1
                            Case 21-32914 Document 1 Filed in TXSB on 09/01/21CasePage    71 of 98
                                                                                   number (if known)
                      First Name              Middle Name              Last Name
 32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
      ✔ No
      ❑
      ❑Yes. Identify below.
            Name of the pension fund                                                                    Employer Identification number of the pension fund

                                                                                                       EIN:        –



 Part 14: Signature and Declaration


    WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy
    case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


    I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true and correct.


    I declare under penalty of perjury that the foregoing is true and correct.


    Executed on        09/01/2021
                    MM/ DD/ YYYY




    ✘ /s/ Michael A. Morreale                                             Printed name                        Michael A. Morreale
         Signature of individual signing on behalf of the debtor



      Position or relationship to debtor              President



    Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
    ✔ No
    ❑
    ❑Yes




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                             page 12
                       Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 72 of 98


B2030 (Form 2030) (12/15)


                                                     United States Bankruptcy Court
                                                                     Southern District of Texas

In re        Trajextori Company

                                                                                                        Case No.

Debtor                                                                                                  Chapter                  7


                                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1.      Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
        that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
        services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as
        follows:

        For legal services, I have agreed to accept ......................................................................................................................................
                                                                                                                                              $15,000.00

        Prior to the filing of this statement I have received ...........................................................................................................................
                                                                                                                                             $15,000.00

        Balance Due ................................................................................................................................................
                                                                                                                                                                $0.00

2.      The source of the compensation paid to me was:

        ✔ Debtor
        ❑                           ❑ Other (specify)
3.      The source of compensation to be paid to me is:

        ✔ Debtor
        ❑                           ❑ Other (specify)
4.      ✔
        ❑     I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
        of my law firm.

        ❑     I have agreed to share the above-disclosed compensation with a other person or persons who are not members or associates
        of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is
        attached.

5.      In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

        a.     Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
               bankruptcy;

        b.     Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

        c.     Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

6.      By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                                                   Page 1 of 2
                 Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 73 of 98


B2030 (Form 2030) (12/15)


                                                         CERTIFICATION

                     I certify that the foregoing is a complete statement of any agreement or arrangement for
                payment to me for representation of the debtor(s) in this bankruptcy proceeding.

                       09/01/2021                                         /s/ Allison D. Byman
                Date                                     Allison D. Byman
                                                         Signature of Attorney
                                                                                       Bar Number: 24040773
                                                                                   Byman & Associates, PLLC
                                                                                     7924 Broadway Suite 104
                                                                                           Pearland, TX 77581
                                                                                        Phone: (281) 884-9269

                                                                      Byman & Associates, PLLC
                                                         Name of law firm




                                                             Page 2 of 2
                   Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 74 of 98

                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                           SOUTHERN DISTRICT OF TEXAS
                                                                 HOUSTON DIVISION

IN RE: Trajextori Company                                                                    CASE NO

                                                                                             CHAPTER 7




                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       09/01/2021              Signature                                  /s/ Michael A. Morreale
                                                                            Michael A. Morreale, President
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 75 of 98


                       336 at South Medical
                       1011 Medical Plaza Dr.
                       Spring, TX 77380




                       A-A-A Natural Stone
                       14900 Avery Ranch Blvd.
                       C200 PMB 53
                       Austin, TX 78717



                       Accelerated Intermediate
                       Academy
                       PO Box 190510
                       Dallas, TX 75219



                       Acme Brick
                       5020 Acorn St
                       Houston, TX 77092-4251




                       ACT Construction
                       350 McDonnell St.
                       Lewisville, TX 75057




                       AGCM, INc.
                       901 Corbindale Rd.
                       Houston, TX 77032




                       AHI Supply
                       Po Box 2789
                       Alvin, TX 77512-2789




                       Alliance Residential Builders
                       LP
                       Prose Manor Owner, LP
                       820 Gessner 1000
                       Houston, TX 77024
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 76 of 98


                       AllState Brick
                       2930 Lincoln Dr
                       Houston, TX 77038




                       American Express
                       PO Box 650448
                       Dallas, TX 75265-0448




                       Arch-Con Corporation
                       190 TC Jester Blvd. 200
                       Houston, TX 77007




                       Archdiocese of Galveston
                       Houston
                       2403 Holcombe Blvd
                       Houston, TX 77021



                       Bayou City Dermatology
                       3747-A Westheimer Rd.
                       Houston, TX 77027




                       Berry & Clay, Inc
                       190 W. 1st St.
                       Rusk, TX 75785




                       Best Block LLC.
                       PO Box 930134
                       Atlanta, GA 31193-0134




                       Betco Scaffolds
                       Houston, TX 77009
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 77 of 98


                       Blue Hound Construction
                       21123 Eva Street 210
                       Montgomery, TX 77356




                       Brayton Construction
                       1835 Spirit of Texas Way 140
                       Conroe, TX 77301




                       Burleson Construction, Inc.
                       13340 South Gessner Rd.
                       Missouri City, TX 77489




                       CA Ventures
                       130 E Randolph Suite 2100
                       Chicago, IL 60601




                       CA Walker Construction
                       PO Box 19069
                       Houston, TX 77224




                       Cadence McShane
                       Construction
                       10370 Richmond Ave. 1200
                       Houston, TX 77042



                       Chiang Cho Commercial
                       Holdings
                       15201 Walden Road
                       Montgomery, TX 77356



                       City of Baytown
                       2401 Market Street
                       Baytown, TX 77520
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 78 of 98


                       City of Pearland
                       13050 Shadow Creek Pkwy
                       Pearland, TX 77584




                       CMC Development &
                       Construction Corp
                       PO Box 450623
                       Houston, TX 77245



                       Comvest Properties
                       286 Beauvoir Rd. 200
                       Biloxi, MS 39532




                       Construction Ltd.
                       1825 Upland Dr.
                       Houston, TX 77043




                       Construction Masters of
                       Houston
                       3908 3d Street
                       Pearland, TX 77581



                       Crain Group
                       Jonathan Green
                       3801 Knapp Road
                       Pearland, TX 77581



                       Crane Construction Company
                       404 Highway 71N
                       Savannah, MO 64485




                       Crest Builders Inc.
                       9100 Forest Crossing Dr. Suite D
                       Spring, TX 77381
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 79 of 98


                       CTC Contractors, LLC
                       3200 North Freeway
                       Houston, TX 77009




                       Diligent Delivery Systems
                       ATTN: AR Department
                       9200 Derrington Road, STE. 100
                       Houston, TX 77064



                       Drymalla Construction
                       Company
                       PO Box 698
                       Columbus, TX 78934



                       E.E. Reed Construction, L.P.
                       333 Commerce Green Blvd.
                       Sugar Land, TX 77478




                       Elmfield Holdings
                       8338 W. Hastings St. 300
                       Vancouver, BC V6C0A6




                       Flintco LLC
                       2950 NOrth Loop W. Suite 240
                       Houston, TX 77092




                       Forest Park Westheimer
                       Cemetery
                       12800 Westheimer Rd
                       Houston, TX 77077



                       Forney Construction
                       8945 Long Point, 200
                       Houston, TX 77055
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 80 of 98


                       Fort Bend County Public
                       Safety Annex
                       5651 Flewellen Way
                       Fulshear, TX 77441



                       Fundex Solutions Group LLC
                       201 Solar St
                       Syracuse, NY 13204-1425




                       FundEx Solutions Group LLC
                       201 Solar St
                       Syracuse, NY 13204-1425




                       Gamma Construction
                       2808 Joanel St.
                       Houston, TX 77027




                       Garza Site Development LLC
                       8945 Long Point Rd. 200
                       Houston, TX 77055




                       Greg Schoener
                       211 Forest Cove Dr
                       Kingwood, TX 77339-4000




                       H&E Equipment Services
                       10050 New Decade Dr
                       Pasadena, TX 77507




                       Harris County Tax Office
                       Po Box 4622
                       Houston, TX 77210-4622
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 81 of 98


                       HM General Contractors
                       1674 W. Sam Houston Pkwy N.
                       Houston, TX 77043




                       Houston Physicians Hospital
                       LP
                       333 N. Texas Avenue
                       Webster, TX 77598



                       Houstonian Campus, LLC
                       111 North Post Oak Lane
                       Houston, TX 77024




                       Huntington Properties
                       3773 Richmond Ave. 800
                       Houston, TX 77046




                       Joe Mora
                       1457 S. Circle Street
                       Sealy, TX 77474




                       K Austin & Associates
                       302 E. Main Street
                       Humble, TX 77338




                       Kohl's Department Stores
                       N56 W 17000 Ridgewood Dr.
                       Menomonee Falls, WI 53051




                       Lamar CISD
                       3911 Avenue I
                       Rosenberg, TX 77471
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 82 of 98


                       Mastercast, Inc.
                       834 Honea Egypt Rd.
                       Magnolia, TX 77354




                       Melvin Justin
                       1300 Edgewater Dr.
                       Friendswood, TX 77546




                       Meridian Bricks
                       P.O. Box 744014
                       Atlanta, GA 30374-4014




                       Morning Star Construction
                       1940 Fountain View Dr. 516
                       Houston, TX 77057




                       Michael A. Morreale
                       18811 Intercontinental Crossing Dr
                       Houston, TX 77073-5012




                       Morrell Masonry Supply Inc.
                       508 Pickering Street
                       Houston, TX 77091




                       Mustang Metals
                       1107 Delano
                       Houston, TX 77003




                       Navasota ISD
                       705 E. Washington Ave.
                       Navasota, TX 77868
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 83 of 98


                       New Caney ISD
                       21580 Loop 494
                       New Caney, TX 77357




                       Osprey PL Properties LLC
                       400 Perimeter Ctr Terrance 800
                       Atlanta, GA 30346




                       Pat Williams Construction
                       1601 South 5th St.
                       Leesville, LA 71446




                       Principal Life Insurance
                       Company
                       PO Box 10372
                       Des Moines, IA 50306-0372



                       Projects list - see attached




                       QT South, LLOC
                       4705 S. 129 E Ave.
                       Tulsa, OK 74134




                       Regent Construction
                       121 N. Rayner Street
                       Fort Worth, TX 76111




                       Revels Block & Brick Co.
                       12225 Hodges St.
                       Houston, TX 77085
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 84 of 98


                       Ridgemont Commercial
                       Construction
                       1520 W. Walnut Hill Lane
                       Irving, TX 75038



                       Saint Anthony of Padua
                       Chapel
                       7801 Bay Branch Dr.
                       Spring, TX 77382



                       Sitebox Storage
                       Redguard, LLC.
                       PO Box 733895
                       Dallas, TX 75373-3895



                       Siteworks Architectural Cast
                       Stone
                       363 W. Canino Rd.
                       Houston, TX 77037



                       South Memorial Parkway, LLC
                       2917 Crosstown SH 286
                       Corpus Christi, TX 78417




                       Sundance Construction
                       695 Industrial Blvd.
                       Sugar Land, TX 77478




                       Sunstate Equipment Co.
                       PO Box 208439
                       Dallas, TX 75320-8439




                       Superior Sheetmetal Inc.
                       PO Box 2745
                       Conroe, TX 77305
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 85 of 98


                       Tailored Foam
                       Corporate Office
                       PO Box 4186
                       Hickory, NC 28603



                       Teal Construction Company
                       1335 Brittmoore Rd.
                       Houston, TX 77043




                       Tellepsen Builders LP
                       777 Benmar 400
                       Houston, TX 77060




                       Terra Firma Development
                       Corp.
                       PO Box 2368
                       Conroe, TX 77305



                       The Whiting-Turner
                       Contracting Company
                       13105 NOrthwest Freeway, Suite 10
                       Houston, TX 77040



                       Tribble & Stephens
                       Construction Ltd.
                       11720 Katy Freeway Suite 450
                       Houston, TX 77079



                       U.S. Attorney
                       Southern District of Texas
                       1000 Louisiana St Ste 2300
                       Houston, TX 77002-5010



                       U.S. Attorney General
                       950 Pennsylvania Ave Nw
                       Washington, DC 20530-0009
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 86 of 98


                       U.S. Small Business
                       Administration
                       14925 Kingsport Rd
                       Fort Worth, TX 76155-2243



                       United Constructors of TExas
                       6989 West Little York Suite F
                       Houston, TX 77040




                       United Rentals
                       PO Box 840514
                       Dallas, TX 75284-0514




                       United Tool & Fastener
                       PO Box 38951
                       Houston, TX 77238-8951




                       Upchurch Kimbrough Co.
                       7401 Westview
                       Houston, TX 77055




                       Waller Harris ESD 200
                       44500 US Business 290
                       Prairie View, TX 77446




                       WHOT MOB, LLC
                       3000 Meridian Blvd. 200
                       Franklin, TN 37067
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 87 of 98


                       336 at South Medical
                       1011 Medical Plaza Dr.
                       Spring, TX 77380




                       A-A-A Natural Stone
                       14900 Avery Ranch Blvd.
                       C200 PMB 53
                       Austin, TX 78717



                       Accelerated Intermediate
                       Academy
                       PO Box 190510
                       Dallas, TX 75219



                       Acme Brick
                       5020 Acorn St
                       Houston, TX 77092-4251




                       ACT Construction
                       350 McDonnell St.
                       Lewisville, TX 75057




                       AGCM, INc.
                       901 Corbindale Rd.
                       Houston, TX 77032




                       AHI Supply
                       Po Box 2789
                       Alvin, TX 77512-2789




                       Alliance Residential Builders
                       LP
                       Prose Manor Owner, LP
                       820 Gessner 1000
                       Houston, TX 77024
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 88 of 98


                       AllState Brick
                       2930 Lincoln Dr
                       Houston, TX 77038




                       American Express
                       PO Box 650448
                       Dallas, TX 75265-0448




                       Arch-Con Corporation
                       190 TC Jester Blvd. 200
                       Houston, TX 77007




                       Archdiocese of Galveston
                       Houston
                       2403 Holcombe Blvd
                       Houston, TX 77021



                       Bayou City Dermatology
                       3747-A Westheimer Rd.
                       Houston, TX 77027




                       Berry & Clay, Inc
                       190 W. 1st St.
                       Rusk, TX 75785




                       Best Block LLC.
                       PO Box 930134
                       Atlanta, GA 31193-0134




                       Betco Scaffolds
                       Houston, TX 77009
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 89 of 98


                       Blue Hound Construction
                       21123 Eva Street 210
                       Montgomery, TX 77356




                       Brayton Construction
                       1835 Spirit of Texas Way 140
                       Conroe, TX 77301




                       Burleson Construction, Inc.
                       13340 South Gessner Rd.
                       Missouri City, TX 77489




                       CA Ventures
                       130 E Randolph Suite 2100
                       Chicago, IL 60601




                       CA Walker Construction
                       PO Box 19069
                       Houston, TX 77224




                       Cadence McShane
                       Construction
                       10370 Richmond Ave. 1200
                       Houston, TX 77042



                       Chiang Cho Commercial
                       Holdings
                       15201 Walden Road
                       Montgomery, TX 77356



                       City of Baytown
                       2401 Market Street
                       Baytown, TX 77520
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 90 of 98


                       City of Pearland
                       13050 Shadow Creek Pkwy
                       Pearland, TX 77584




                       CMC Development &
                       Construction Corp
                       PO Box 450623
                       Houston, TX 77245



                       Comvest Properties
                       286 Beauvoir Rd. 200
                       Biloxi, MS 39532




                       Construction Ltd.
                       1825 Upland Dr.
                       Houston, TX 77043




                       Construction Masters of
                       Houston
                       3908 3d Street
                       Pearland, TX 77581



                       Crain Group
                       Jonathan Green
                       3801 Knapp Road
                       Pearland, TX 77581



                       Crane Construction Company
                       404 Highway 71N
                       Savannah, MO 64485




                       Crest Builders Inc.
                       9100 Forest Crossing Dr. Suite D
                       Spring, TX 77381
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 91 of 98


                       CTC Contractors, LLC
                       3200 North Freeway
                       Houston, TX 77009




                       Diligent Delivery Systems
                       ATTN: AR Department
                       9200 Derrington Road, STE. 100
                       Houston, TX 77064



                       Drymalla Construction
                       Company
                       PO Box 698
                       Columbus, TX 78934



                       E.E. Reed Construction, L.P.
                       333 Commerce Green Blvd.
                       Sugar Land, TX 77478




                       Elmfield Holdings
                       8338 W. Hastings St. 300
                       Vancouver, BC V6C0A6




                       Flintco LLC
                       2950 NOrth Loop W. Suite 240
                       Houston, TX 77092




                       Forest Park Westheimer
                       Cemetery
                       12800 Westheimer Rd
                       Houston, TX 77077



                       Forney Construction
                       8945 Long Point, 200
                       Houston, TX 77055
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 92 of 98


                       Fort Bend County Public
                       Safety Annex
                       5651 Flewellen Way
                       Fulshear, TX 77441



                       Fundex Solutions Group LLC
                       201 Solar St
                       Syracuse, NY 13204-1425




                       FundEx Solutions Group LLC
                       201 Solar St
                       Syracuse, NY 13204-1425




                       Gamma Construction
                       2808 Joanel St.
                       Houston, TX 77027




                       Garza Site Development LLC
                       8945 Long Point Rd. 200
                       Houston, TX 77055




                       Greg Schoener
                       211 Forest Cove Dr
                       Kingwood, TX 77339-4000




                       H&E Equipment Services
                       10050 New Decade Dr
                       Pasadena, TX 77507




                       Harris County Tax Office
                       Po Box 4622
                       Houston, TX 77210-4622
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 93 of 98


                       HM General Contractors
                       1674 W. Sam Houston Pkwy N.
                       Houston, TX 77043




                       Houston Physicians Hospital
                       LP
                       333 N. Texas Avenue
                       Webster, TX 77598



                       Houstonian Campus, LLC
                       111 North Post Oak Lane
                       Houston, TX 77024




                       Huntington Properties
                       3773 Richmond Ave. 800
                       Houston, TX 77046




                       Joe Mora
                       1457 S. Circle Street
                       Sealy, TX 77474




                       K Austin & Associates
                       302 E. Main Street
                       Humble, TX 77338




                       Kohl's Department Stores
                       N56 W 17000 Ridgewood Dr.
                       Menomonee Falls, WI 53051




                       Lamar CISD
                       3911 Avenue I
                       Rosenberg, TX 77471
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 94 of 98


                       Mastercast, Inc.
                       834 Honea Egypt Rd.
                       Magnolia, TX 77354




                       Melvin Justin
                       1300 Edgewater Dr.
                       Friendswood, TX 77546




                       Meridian Bricks
                       P.O. Box 744014
                       Atlanta, GA 30374-4014




                       Morning Star Construction
                       1940 Fountain View Dr. 516
                       Houston, TX 77057




                       Michael A. Morreale
                       18811 Intercontinental Crossing Dr
                       Houston, TX 77073-5012




                       Morrell Masonry Supply Inc.
                       508 Pickering Street
                       Houston, TX 77091




                       Mustang Metals
                       1107 Delano
                       Houston, TX 77003




                       Navasota ISD
                       705 E. Washington Ave.
                       Navasota, TX 77868
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 95 of 98


                       New Caney ISD
                       21580 Loop 494
                       New Caney, TX 77357




                       Osprey PL Properties LLC
                       400 Perimeter Ctr Terrance 800
                       Atlanta, GA 30346




                       Pat Williams Construction
                       1601 South 5th St.
                       Leesville, LA 71446




                       Principal Life Insurance
                       Company
                       PO Box 10372
                       Des Moines, IA 50306-0372



                       Projects list - see attached




                       QT South, LLOC
                       4705 S. 129 E Ave.
                       Tulsa, OK 74134




                       Regent Construction
                       121 N. Rayner Street
                       Fort Worth, TX 76111




                       Revels Block & Brick Co.
                       12225 Hodges St.
                       Houston, TX 77085
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 96 of 98


                       Ridgemont Commercial
                       Construction
                       1520 W. Walnut Hill Lane
                       Irving, TX 75038



                       Saint Anthony of Padua
                       Chapel
                       7801 Bay Branch Dr.
                       Spring, TX 77382



                       Sitebox Storage
                       Redguard, LLC.
                       PO Box 733895
                       Dallas, TX 75373-3895



                       Siteworks Architectural Cast
                       Stone
                       363 W. Canino Rd.
                       Houston, TX 77037



                       South Memorial Parkway, LLC
                       2917 Crosstown SH 286
                       Corpus Christi, TX 78417




                       Sundance Construction
                       695 Industrial Blvd.
                       Sugar Land, TX 77478




                       Sunstate Equipment Co.
                       PO Box 208439
                       Dallas, TX 75320-8439




                       Superior Sheetmetal Inc.
                       PO Box 2745
                       Conroe, TX 77305
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 97 of 98


                       Tailored Foam
                       Corporate Office
                       PO Box 4186
                       Hickory, NC 28603



                       Teal Construction Company
                       1335 Brittmoore Rd.
                       Houston, TX 77043




                       Tellepsen Builders LP
                       777 Benmar 400
                       Houston, TX 77060




                       Terra Firma Development
                       Corp.
                       PO Box 2368
                       Conroe, TX 77305



                       The Whiting-Turner
                       Contracting Company
                       13105 NOrthwest Freeway, Suite 10
                       Houston, TX 77040



                       Tribble & Stephens
                       Construction Ltd.
                       11720 Katy Freeway Suite 450
                       Houston, TX 77079



                       U.S. Attorney
                       Southern District of Texas
                       1000 Louisiana St Ste 2300
                       Houston, TX 77002-5010



                       U.S. Attorney General
                       950 Pennsylvania Ave Nw
                       Washington, DC 20530-0009
Case 21-32914 Document 1 Filed in TXSB on 09/01/21 Page 98 of 98


                       U.S. Small Business
                       Administration
                       14925 Kingsport Rd
                       Fort Worth, TX 76155-2243



                       United Constructors of TExas
                       6989 West Little York Suite F
                       Houston, TX 77040




                       United Rentals
                       PO Box 840514
                       Dallas, TX 75284-0514




                       United Tool & Fastener
                       PO Box 38951
                       Houston, TX 77238-8951




                       Upchurch Kimbrough Co.
                       7401 Westview
                       Houston, TX 77055




                       Waller Harris ESD 200
                       44500 US Business 290
                       Prairie View, TX 77446




                       WHOT MOB, LLC
                       3000 Meridian Blvd. 200
                       Franklin, TN 37067
